      Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 1 of 37 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------------------------------------------------
Albert E. Percy and Percy Jobs and Careers Corporation an
IRC 501(c)(3) non-profit, as Class Representatives,
                        Class Plaintiff,
-against-                                                       COMPLAINT
                                                                CASE No.


S & E Azrlliant P C; S & J Sheet Metal Supply Inc; S & L Aerospace Metals LLC; S & P
Construction Management Inc; S 9 Architecture & Engrng Pc; S B Technology; S D
Warren Co; S Difazio Industries Inc; S Donadic Woodworking Inc; S Hellman Co; S I
Engineering Pc; S I Mental Health Soc Inc; S J Electric Inc; S K P Intl Inc; S M Tam
Architect PLLC; S Nassau Community Hospital; S Rothschild & Co Inc; S T S
Contractors; S&P Construction; S&S Kings Corp.; S. Saltzman; S9 Architecture &
Engineering; Saad Construction Inc; Saatchi And Saatchi Worldwide; Sabin; Sabina
Contracting; Sacco & Fillas Llp; Sachs Insights Inc; Sacks & Sacks; Sadis & Goldberg
Llp; Sadsa; Safe Con Builders; Safe Horizon Inc; Safeco Cons.; Safecon Builders Corp.;
Safecon Inc; Safety Environmental Co.; Safety Marking; Safety Works Inc; Safeway Fire
And Protection Co; Safra; Sage Realty Corporation; Sage Services Advocacy; Sage
Systems Inc; Sageview Consulting; Sai Ji Plumbing; Sai Ram Petroleum Inc; Saicon
Consultants Inc; Saint Dominic's Home; Saint John's Riverside Hospital; Saint Josephs
Medical Center; Saint Mary's University Of Minnesota; Sajiun Electric; Saks Fifth
Avenue LLC; Sa-Lakeland LLC; Salamon Engineering Group; Salem Hills; Salenger &
Sack Kimmel Bavaro; Saleselement; Salesian Missions; Salisbury & Ryan Llp; Salon
Marrow Dyckman Newman; Sam Schwartz Engineering Dpc; Samanna La; Samaritan
Daytop Village; Samaritans 24 Hour Suicide; Samco Electric Corporation; Samuel A.
Ramirez And Company; Samuel Field Ym & Ywha Inc; Samuel French Inc; Samuel-
Bertha Schulman Rehab; Sanb Management; Sanctuary For Families Inc; Sandata
Holdings; Sandeep Singh Dba J & N Cons.; Sanders Firm; Sandhu Contracting Inc;
Sandow; Sands Atlantic Beach; Sands Point Ctr For Health-Rhb; Sandspoint Capital
Advisors LLC; Sanford Heisler Sharp Llp; Sanitary District No. 2; Sankel Skurman &
Mccartin Llp; Sanocki Newman & Turret; Sans Consulting Services; Sans Souci Rehab &
Nursing Ctr; Santiago Betes & Son Inc; Sapphire Cernter For Nurse-Rhb; Sapphire;
Sarabeth's; Sarah Neuman Ctr For; Saratoga Family Inn-Hms; Sarkissian Mason; Satin
Fine Foods; Satnaam International Construction Corp; Sato Construction Co.Inc; Satori
Consulting; Savant Consulting Group Inc; Savills Studley; Savin Engineers; Savoy Brass
Mfg; Savvy Renovation; Sawhorse Inc; Sb Consulting; Sb New York Inc; Sblm
Architects; Scalamandre Construction/Oliveira (Jv); Scaran Development Corp; Scaran;
Scarola Malone & Zubatov Lip; Schaefer Machine Co Inc; Schaffer Schonholz &




                                                       1
     Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 2 of 37 PageID #: 2




Drossman; Schaller & Weber Inc; Schiavetti Corgan Di Edwards; Schildwachter Oil;
Schindler Cohen & Hochman; Schindler Elevator Corporation; Schlam Stone & Dolan;
Schlesinger Gannon & Lazetera; Schlesinger Gannon; Schmelkin Associates; Schnader
Harrison Segal And Lewis Llp; Schneider Buchel Llp; Schneider Schecter-Yoss Cpas;
Schoeman Updike Kaufman-Gerber; Scholastic Inc.; School Of Visual Arts; Schreck &
Co; Schulman Lobel; Schulte Roth And Zabel Llp; Schwartz & Co; Schwartzapfel
Lawyers P C; Schwitzer & Assoc; Sci Architects; Scienaptic System; Scorcia & Assoc;
Scott & Scott Attorney; Scott Gold Mdpc; Scott Kester Design; Screen Media Ventures;
Scully Scott Murphy & Presser; Sea Breeze General Construction; Sea Crest
Construction Corp.; Sea Crest Health Care Ctr; Seabreeze General Construction;
Sealand Contractors Corporation; Searchmetrics Inc; Seb; Sebco Development; Seca
Underground Corporation; Secoda; Secure It Securities Corp.; Securitas Electronic
Security Inc.; Security Management Systems; Seedco; Segel & Co. Inc; Seiden & Schein;
Seiden Group; Seidman; Selectric Electrical Contractors; Selendy & Gay PLLC; Seligson
Rothman-Rothman Attys; Selldorf Architects; Sell-Mar; Semtex Industrial Corp;
Sengenix; Senior Comfort Solutions LLC; Senior Health Partners; Sensation Magazine;
Sentinel Health Fund; Sentrale Construction Corp; Sequa Corporation; Seraphine
Maternity LLC; Serenity Zone; Services For The Underserved; Sesame Workshop;
Settlement Health & Medical; Settlement Housing Fund Inc; Severud Associates;
Seward And Kissel Llp; Seymour J Weinberg Certified; Seynd; Sgkk & Co; Sh5
Construction Corporation; Shadow Pr; Shaevitz Shaevitz & Kotzamanis; Shalik Morris &
Co LLC; Shallu Construction; Shalom International Corp; Shanahan LLC; Shanholt
Glassman Klein Kramer; Shanty; Shapiro Bernstein And Co Inc; Sharan Builders;
Sharretts Paley Carter; Shasho Jones Direct; Shaub Ahmuty Citrin And Spratt L; Shaws
Of Darwen; Shay Enterprises; Shear Technology; Shearman And Sterling; Shebitz
Berman Cohen And Delfort; Sheepshead Bay Nursing Home; Sheldon Lobel P C;
Sheldon Rabin Pc; Sheltering Arms; Shelterzoom Corp; Shelton Mindel And Associates;
Shenoy Engineering Pc; Shepardson Stern & Kaminsky; Sherland & Farrington Inc;
Sherman & Basichas Pc; Sherri Benmorits Law Office; Sherry-Netherland; Sherwani
Contracting Inc; Shew Milson And Wilke Inc; Shiboleth Llp; Shina Managemnet Corp;
Shinda Management Corp; Ship Architects Pc; Shipkevich Law; Shop Keep; Shore
Group Assoc; Shore View Nursing Home; Shoregroup Inc.; Shoreline Contracts Inc;
Shred-It; Shustak Jalil & Heller; Shutterstock; Si Mental Health Society; Si Systems Inc;
Siba Contracting Corp; Sichenzia Ross Ference Kesner; Sicon Constr Svc Corp; Sid
Jacobson Jewish Cmnty Ctr; Siderow Organization; Sidley Austin Llp; Siedlecki
Construction Co Inc; Siegel & Coonerty; Siegel & Reiner Llp; Siemens Healthineers;
Siemens Mobility Inc; Siena Construction Ltd; Sienia Construction Inc; Sierra
Mechanical Contracting; Sigmund Cohn Corp; Signature Building Systems; Signature
Construction Inc; Siite Interactive; Silberman & Zaretsky Pc; Silberstein Awad & Miklos
Pc; Silbowitz Garafola Silbowitz; Sills Cummis And Gross P. C.; Silver Autumn Hotel
Corp. Limited; Silver Lake Specialized Care; Silver Rail; Silverback Development;




                                               2
     Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 3 of 37 PageID #: 3




Silverite Construction Corp; Silverlining Interiors Inc; Silverlink Technologies LLC;
Silverman Acampora; Silverman Sclar Shin & Byrne; Silverstein Langer Newburgh;
Silverstein Properties; Simcorp; Simon And Schuster; Simon Fouladian; Simon
Meyrowitz & Meyrowitz; Simon Rodkin Engineers; Simonette & Assoc; Simons
Foundation; Simonson Hess & Leibowitz P C; Simparel Inc; Simply Engage; Simpson &
Brown Inc; Simpson Thacher And Bartlett Llp; Sinel & Assoc PLLC; Sing Tao Daily
News; Singh Landscaping Co; Sioni Group; Sirona Dental Inc; Sirota; Sirovich; Sirrye
Construction Corporation; Site Fencing Inc; Site Logic; Site Safety LLC; Situ Fabrication
LLC; Situation; Siuh; Sive Paget & Riesel; Siwanoy Country Club; Six K Construction;
Sizzal; Sjeh; Skadden; Skanska Civil Usa; Skanska Ecco J V Usa; Skanska Koch Inc;
Skanska Usa Civil Northeast Inc; Skidmore Owings & Merrill; Skil-Care Corp; Skills
Construction; Skintology; Skwiersky Alpert Bressler Llp; Sky Heights Construction
Corp; Sky It Group LLC; Sky Rise; Sky View Construction Co; Sky View Health Care Ctr;
Skyhorse Publishing; Skylift Contractor Inc; Skyline Electrical Corp; Skyline
Engineering; Skyline Restoration Inc; Skyline Windows; Skystone Group; Skyview
Construction Company; Sl Green Realty Corporation; Slade Industries Inc.; Slalom
Consulting; Slate Hill Constructors Inc; Slate Property Group; Slattery Skanska Inc.;
Slce Architects Llp; Sleep Disorders Institute; Slomins Inc; Slope Electric Inc; Sloss
Eckhouse Law; Slovit; Sma Estimating And Contracting LLC.; Smart Choice Comms
LLC; Smart Design LLC; Smart Heating & Cooling; Smart Stream Technologies; Smart
Trade Technologies; Smart; Smarter Grid Solutions Inc; Smartprocure Inc;
Smartprocure Inc; Smartpros Ltd; Smith & Warren; Smith Magazine; Snell; Sng; Snitow
Kanfer Holtzer; Snk Enterprises Inc; Snohetta Architecture Design Planning Pc; Snr
Denton Us Llp; So Accurate Group Inc; Sobel Affiliates Inc; Sobro; Sofitel New York;
Software Freedom Law Ctr Inc; Soho Construction Nyc Inc; Soil Mechanics Drilling
Corp; Soil Solutions Inc; Sokol Associates Inc; Solar Electric Systems Inc; Solazyme;
Solid Rock Cons. Co.; Solomon Heymann Llp; Solow Management Corp; Solveda; Som;
Somnia Inc; Sonette Inc; Song Mazzeo Llp; Soudronic Limited; Sound Shore Medical
Center; Soundview Dialysis Ctr; South Asian Youth Action Inc; South Beach Psychiatric
Center; South Bronx Health Ctr; South Brooklyn Legal Svc Inc; South Nassau
Communities Hospital; South Queens Dialysis Ctr; South Shore Dialysis Ctr; South
Shore Eye Care; South Shore Heart Assoc Pc; South Shore Internal Medicine; Southern
Westchester Dialysis; Sovereign Hydroseal Lp; Space 4 Architecture; Space Mercer Inc;
Spanish Delancey Seventh-Day Adventist Church; Spar & Bernstein Law Offices; Spar
Group; Sparrow Construction Corp; Spartan Demolition Co LLC; Spears & Imes Llp;
Special Touch Home Care Svc; Specialty Portable Xray Inc; Specialty Systems Of Ohio
Construction Inc; Spectronics Corporation; Spencer Contracting; Spencer Stuart;
Sperber Denenberg & Kahan; Sperduto Spector Co Cpas; Spiegel Leffler PLLC;
Spielman Koenigsberg & Parker; Spine & Joint Svc; Spiniello Companies; Spivak Lipton
Watanabe Spivak; Sports Medicine Orthopaedic; Sports Therapy & Rehab; Spot Creative
Inc; Spot Design; Spotco; Spotless Services; Spring O'brien & Co; Spring Street




                                               3
     Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 4 of 37 PageID #: 4




Dermatology; Spring Studios; Spring11; Springfield; Springroc LLC; Sprinklr; Sps;
Squarespace Inc.; Squire Advantage Camps; Squitieri & Fearon; Srr Holdings LLC; Srr
Holdings LLC.; Ss Cosmas-Damian Adult Hm/St; Ssb; Ssj Billing; St Albans Dialysis
Ctr; St Barnabas Hospital; St Francis Hospital; St John's Enterprises; St Loren
Construction Corp; St Luke's-Roosevelt Hospital Center; St Marks Place Inst-Mental; St
Mark's Plumbing; St Mary Home Healthcare; St Marys Hosp For Children; St Mary's
Hospital For Children; St Nicholas Alliance; St Patrick's Home; St Pauls/Alba House; St
Vincent Catholic Medical; St Vincent's Hospital - Westchester; St. Christopher's; St.
John's Riverside Hospital; St. Mary's Hospital For Children; St. Nicks Alliance Corp; St.
Vincent's Services; Stack Exchange Inc; Staff Pro Inc; Staffing Solutions Usa; Stagg
Wabnik Law Group Llp; Stalco Construction Inc; Stallion Group; Stan Deutsch Assoc;
Stan G Horowitz Esq; Stanco Systems Electrical Contracting; Stanley Creations Inc;
Stanley Gelber & Sons Inc; Stantec Consulting Services; Stantec; Stanton Advisors; Star
Kay White; Star Staffing Agency; Star Wire Mesh Fabricators Inc; Starbrght; Starnet
Emergency Services; Starpoint Solutions LLC; Starr Associates Llp; Starr Security Svc;
Starr Whitehouse Landscape Architects; Start; Starwood Hotels & Resorts; State Univ
Of NY Hlth Science Ctr At Syr; Staten Island Care Center; Staten Island Mental Health;
Staten Island Physician; Staten Island University Hospital; Statewide Central Station
Inc; Static Electric Corp; Stattek International Inc; Status Data Inc; Stauber New York;
Stc Systems Inc; Steadfast Development & Constr; Stealth Contracting Inc; Steel
Associates LLC; Steel Partners Holdings L.P.; Steeldeck NY Inc; Stein Riso Mantel
Mcdonough; Steinbach & Seculer; Steinberg Steckler & Picciurro; Stella Orton Hm
Health Care; Stella Service Inc; Stellar Printing; Stellar Services; Stemmax Realty Inc;
Stempel Bennett Claman Hchbrg; Stephen B Jacobs Group Pc Architects & Planners;
Stephen Einstein & Assoc Pc; Stephen Jeffries & Assoc; Stephenson General
Construction LLC; Steris Ast; Sterling Charter Brokers Inc; Sterling Equities; Sterling
Pierce Co; Sterling Project Development; Stern Tannenbaum & Bell Llp; Steve Madden;
Steven Dubner Landscaping; Steven Harris & Assoc; Steven Harris Architects; Steven
Holl Architects; Steven Madden Ltd; Steven V Maksin Legal; Stevenson Family Health;
Stewart And Stevenson Power Prd. LLC.; Stewart Greenblatt Manning-Bz; Stokes
Creative Group; Stone Remodeling Inc; Stonehill-Taylor Archt-Plnnrs; Stormatrix Inc;
Storycorps; Strada Soft Inc; Strategas; Strategic Construction Corp; Stratis Contracting
Corp; Street Diligence; Street Serve Inc; Strive International; Stroheim-Romann
Uphlstry Goods; Strong 1 Brothers Ltd; Strongin Rothman; Structural Contracting Svc
Inc; Structural Engineering Technolog; Structural Engineers Assn-NY; Structural Stone
LLC; Structure King Inc; Structure Tone/Pavarini Mcgovern; Structuretone
Incorporated; Sts Logistic Svc; Stuart Lynn Co; Stuart Salles Law Offices; Stuart Steel
Protection Corporation; Stuart-Dean Co. Inc.; Studio V Architecture; Studios
Architecture; Stull Stull & Brody; Stupid Cancer; Stv Inc; Sub Rosa; Subin Associates
Llp; Subvoyant; Suffolk Construction; Suite LLC; Sulka Creative; Sullivan & Wilson Pc;
Sullivan & Worcester Llp; Sullivan And Cromwell Llp; Sullivan; Summa America Group




                                               4
     Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 5 of 37 PageID #: 5




Ltd; Summit Park Hospital; Summit Rock Advisors; Sun Construction Services Inc; Sun
General Construction Inc.; Sunrise Building & Remodeling; Sunset Bay Community Svc
Inc; Sunset Terrace Family Health; Sunshine Healthcare; Sunshine Home Health
Services L.L.C.; Suny Downstate Medical Center; Suny Maritime College; Super
Structures; Superb Mechanical Corp.; Superior Maintenance; Superman Contracting
Corp; Superstructures; Supreme Interior Renovation; Supreme Systems Inc; Surepure
Inc; Surface Design Group; Surgical Associates; Surgical Design; Surgical Specialty Ctr;
Sus Inc; Susan Magrino Agency; Sus-Mental Health Programs Inc; Sussman-Automatic
Corporation; Sutton And Edwards; Sutton House Associated; Sutton Park Center For
Nursing And Rehab; Suydam Homes; Sv-A Owners LLC; Svam International Inc;
Svetlansvetlan; Swa Architecture; Swan Tile & Cabinet; Sweeney & Conroy Inc; Sweeney
Construction Inc; Sweeney Reich & Bolz Llp; Sweet Construction Group; Sweet
Hospitality Group; Swift Marketing & Fulfillment; Swiss International Air Lines Ltd;
Swiss Re; Switzerland Tourism; Sylvor Schneer Gold & Morelli; Symbol Click Software
LLC; Sync Sound Inc; Syncrofilm Services Inc; Synergx Systems Inc; Synergy
Construction; Synopsis Inc; Synpulse Usa Inc; Sypartners; Syscom Usa; Syska Hennessy
Group; Syska Hennessy Group; Systems 2000; Systra Engineering; Syva; T A Ahern
Contractors Corp; T C Dunham Paint Co; T F P1 Inc; T J Ronan Paint Corp; T J Wilson
Electric; T Moriarty & Son Inc; T Pyramid Inc; T R Pipe Inc; T V Trade Media Inc; T.
And G. Industries; T.N.T. Manufacturing; Tablet Inc; Taboola; Taconic Builders;
Taconic Heating & Cooling Corp; Taconic Investment Partners LLC; Tact Staffing Corp;
Tag Worldwide Usa Inc; Tahini Land Co LLC; Tai Victory; Tai; Taina Food Corp; Tal
And Assoc LLC; Talener Group LLC; Tameer Inc.; Tan Architect; Tanem Construction
Inc; Tanenbaum; Tanisha Systems Inc; Tannenbaum Helpern Syracuse; Tanner Bolt;
Tanrow & Juvelier Llp; Tanton Group; Tap Electrical Contracting Service; Tarasis
Electric Corp; Tarrytown Public Works Dept; Tassat Group LLC; Tavros Capital; Taylor
And Francis Group; Taylor Care Ctr Of Westchester; Taylor Enterprise; Taylor Global;
Taylor Hodson Inc; Taylor Lippe Inc; Taylormade Contracting LLC; Tb Alliance; Tbg
Cogen Partners; Tbo Sitescapes Inc.; Tc Electric; Tccit Solutions; Tci; Tcr Restoration &
Constr Corp; Tcs; Tcv; Tdi Construction Inc; Tdx Construction Corp; Teach For
America; Team America Inc; Tec Systems Inc; Tech Traffic Cnslts Corp; Technical
Advancement Inc; Technical Comfort Corp; Technico Construction Services;
Technofina; Technomen NY Inc.; Tecny Group Inc; Teco In New York; Tectonic
Engineering And Surveying Cnslt; Teitler & Teitler Llp; Tek Conn; Teksystems Inc;
Telanserphone; Tele Measurements Inc; Teledyne Lecroy; Telehouse America; Telex
Corp LLC; Telsey Advisory Group; Telx Law Firm Data Entry; Temboo Inc; Tempest
Architectural Products; Temple Shaaray Tefila Of Westchester; Ten Arquitectos; Tender
Care; Teneues Publishing Co; Teri Jon; Terminal One Group; Terrace Healthcare
Center; Terraferma Elec Const; Terranua Us Corp; Terrapinn; Texpak Inc; Tf
Cornerstone; Tfo Brien & Co Inc; Tgm Associates Lp; Thaumaturgix Inc; The Afm; The
Allure Group; The Andrew W. Mellon Foundation; The Associated Press; The Bachrach




                                               5
    Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 6 of 37 PageID #: 6




Group Ltd; The Barbarian Group LLC; The Beanstalk Group LLC; The Berkeley Carroll
School; The Beverage Works; The Boston Consulting Group Inc; The Bridge Corp; The
Bronx Defenders; The Brooklyn Hospital Center; The Brooklyn Tabernacle; The Burke
Rehab Hosp; The C And L Group LLC; The Carey Group LLC; The Catholic Big Sisters
And Big Brother; The Center For Rapid Reovery; The Child Center Of NY; The Childrens
Village; The Church Of The Redeemer; The City University Of New York; The
Continuum Company LLC; The Dannon Company Inc; The Daten Group; The Doe Fund
Inc; The Donna Karan Company LLC; The Dulanski Group; The Durst Organization Inc;
The Emanu-El Sanctuary; The End Fund; The Falconwood Group; The Grenadier Corp;
The Hain Celestial Group; The Healthcare Chaplaincy Inc; The Hearst Corporation; The
Henri Stern Watch Agency; The Howard-Sloan-Koller Group Inc; The Instit Of Elecal
And Electronics Eng; The Institute For Family Health; The J Pilla Group Ltd; The
Jewish Board; The Kosher Garden; The Landtek Group Inc; The Laquila Group Inc; The
Legal Aid Society; The Leukemia And Lymphoma Society Inc; The Lightstone Group;
The Lions Group Nyc; The Matrix Group; The Mccarton Center; The Michaels
Organization; The Mines Press; The Moinian Group; The Monroe Cable Co. ; The
Morganit Group; The Morganti Group; The Mount Sinai Hospital; The National
Hemophilia Foundation Inc; The New York Academy Of Medicine; The New York And
Presbyterian Hospital; The New York Foundling Hospital; The Npd Group; The Outfit
M&J LLC; The Port Authority Of NY & NJ; The Related Companies; The Richman
Group Of Florida Inc; The Rockefeller University; The Sarut Group Inc; The Segal
Group; The Shubert Organization Inc; The Solomon R Guggenheim Foundation; The
Standard Group; The Standard Highline; The Tradesmen Group; The Travelers
Companies Inc; The Trust For Governors Island; The Urban Group Ltd; The Vilcek
Foundation; The Walsh Company; The Walsh Group; The Wealthplan; The Westchester
Medical Practice; The Whiting-Turner; The Zenith Group; Theodore B Vanitallie Ctr;
Thera Care Of New York Inc; Theracare; Thermal Strategies.Com; Thermo King Of Long
Island; Thermo Tech Mechanical; Thieme Medical Publishers; Thierry Mugler Parfums;
Thierry W Despont Office; Think! Architecture & Design; Third Street Women's
Residence; Thomas Balsley Associates; Thomas Buses Inc; Thomas C Wilson LLC;
Thomas F Cash & Sons Inc; Thomas J Fiskaa Engineering; Thomas Juul Hansen LLC;
Thomas Memorial Wesleyan Methodist Church; Thomas Phifer & Partners Llp; Thomas
S Brown Associates; Thor Equities; Thorn Electric Inc; Thornton Tomasetti;
Thoughtworks Inc; Three Fold Holdings LLC; Threetech Electric; Thrillist; Throgs Neck
Care Corp; Throop LLC; Thunder's Mouth Press; Thuzio; Tiaa-Cref; Tilcon New York
Inc; Time Equities Inc; Time Out America LLC; Time Square Construction Inc; Time
Warner Cable; Times Square Construction; Timjtim White Home Impv; Timpson
Trading Corp; Tiqiq Inc; Tircon LLC; Tishman Construction Corp Inc.; Titan Builders
LLC; Titan Controls Inc; Titan Machine Corp; Titanium Construction; Titanium
Marketing; Tjh Medical Svc; Tko Evolution; Tmg Emedia Inc; Tmi Trading Corp; Tmp
Worldwide; Tnd Construction Inc; To Better Days Development LLC; Tocqueville; Tod




                                             6
      Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 7 of 37 PageID #: 7




Williams Billie Tsien Architects; Todd Systems Inc; Togut Segal & Segal; Tolstoy
Foundation Nursing Home Com; Tom Cody Design; Tom Hennes Inc; Tom Iannelli
Iannelli Construction Co Inc; Tomao Marino Mcnelis Chandok; Tomar Construction
Corp; Tomco Construction Inc; Tomco Mechanical; Tommy Thomas Pro Shop; Tonio
Burgos & Assoc; Top Kopy; Top NY; Top Prospect Group; Topline Drywall Inc; Topspin
Creative Corp; Tor Forge; Torgan & Cooper; Torino & Bernstein; Torre Lentz Gamell
Gary; Torys; Total Home Transformations Inc; Totem; Tower Legal Staffing; Towers
Watson; Town Of Mamaroneck; Townhouse Partners Consulting; Tractenberg Pr; Tracy
Agarrat; Traditional Line; Traiana Inc; Transaction Innovation Corp; Transactis Inc;
Transbeam; Transcare Corporation; Transel Elevator & Elec Inc; Transervice; Transit
Construction Corp; Transolutions & Logistics; Transportation Safety Consultants; Trask
Ltd; Traube Marush Plawes Dogany; Trc; Tredent Contracting Services; Tremont
Partners Inc; Trend Pot Inc; Trevcon Construction Co; Tri Borough Scaffolding-Hstng;
Tri Coastal Design; Tri Star Construction Inc; Tri State Biodiesel LLC; Tri State Drilling
Tech Inc; Tri State Groundwater Solutions LLC.; Tri Technologies Inc; Tri Wire
Engineering Solution; Triangle Equities; Triangle General Contractors; Trianon
Collection; Triarch; Tribeca Electric Corporation; Tribeca Pediatrics; Triboro
Scaffolding & Hoisting; Triborough Bridge And Tunnel Authority (Tbta); Triborough
Home Care Ltd; Tri-County Black Top Seal Coat; Tricounty Home Nursing Services;
Trief & Olk; Tri-Messine Construction Co; Trinchese Construction Inc; Trinity
Subsurface Engineering; Triple Cantilever Design Jv / Aecom; Triple H Construction;
Triple Lift; Triplicity Entertainment LLC; Triport International Aircraft; Tri-Rail
Construction Inc.; Tri-Star Construction; Triton Builders; Triton Construction; Triton
Structural Concrete; Triumph Construction; Triumph Homes LLC; Triwire Engine;
Troutman; True Care Home Care; Truimph Construction Corp.; Truong Montgomery
Architect; Trustees Of Civil Svc Painters; Tru-Val Electric Corp; Truveris Inc; Tsi; Tsig
Consulting; Tuchman Korngold Weiss Liebman; Tucker & Latifi Llp; Tully Construction
Co. Inc.; Tully Enviromental; Tunecore; Tunesat LLC; Turner And Townsend; Turner
Construction Company; Turtle & Hughes Inc; Tuscan Dream Inc; Tutor Perini Building
Corporation; Twig Engineers; Twin Marquis Inc; Twin Towers Enterprises; Two
Brothers Chimney & Roofing; Two Brothers Contracting; Two Four Systems; Two Trees
Management Co LLC; Two Twelve Assoc Inc; Two's Co; Twoseven Inc; Tyler Hill Camp;
Type A Projects;
                                Employer Class Defendant.
-----------------------------------------------------------------------------------------------------
       The Plaintiffs, ALBERT E. PERCY and Percy Jobs and Careers Corporation an IRC
501(c)(3) non-profit, as Class Representatives, by their attorney James M. Kernan of the Kernan
Professional Group, LLP, states as follows:




                                                       7
          Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 8 of 37 PageID #: 8




                      FACTS AND GROUNDS FOR CAUSES FOR ACTION
1.   This is a class action by persons who are ready, willing and able to work for the businesses
     represented by industry leaders, industry leaders identified by Don & Bradstreet by Standard
     Industrial Classification ("SIC") and North American Industrial Classification System (NAICS")
     classification codes, as defendant class representative industry leaders fairly and vigorously able
     to represent the interests of the Employer Class Defendant to defend this Class Action.
2.   This action involves liability of the Employer Class Defendant for unlawful employment practices
     of discrimination based on Plaintiffs’ ability to meet their burden of production and persuasion
     proving that Plaintiffs demonstrated that there was a less discriminatory alternative method of
     employment practice (“Alternative Employment Practice”).
3.   The Plaintiffs have demonstrated an alternative employment practice ("Alternative Employment
     Practice") to the Employer Class Defendant, members of which have refused to adopt the
     Alternative Employment Practice after demonstration to persuade as defined and 42 U.S.C.
     2000d. Such refusal to adopt is an illegal employment practice under 42 U.S.C. 2000 e-2.
4.   The Plaintiffs made the demonstration in accordance with the law as it existed on June 4, 1989
     with respect to an Alternative Employment Practice, described in subparagraph (C) referred to
     by subparagraph (A)(ii) of 42 U.S.C. § 2000e-2(k)(1). The Defendant respondent has refused to
     adopt such Alternative Employment Practice without valid justification, violating 42 U.S.C. §
     2000e-2 of the Civil Rights Act of 1964 as amended in 1991.
5.   This Alternative Employment Practice was developed as a private solution after New York State
     failure of Governors Executive Order 45, which was the settlement provided to the Percy Class
     in settlement of Percy v. Brennan.
6.   The members of the Defendant Class as identified herein have failed to identify an overriding
     business purpose for their current employment practices which have a more disparate impact
     on the Percy Class of black and Spanish surnamed persons, failing to justify the continuation of
     current employment practices that do not adopt the Alternative Employment Practice.
7.   Failure to have an overriding business purpose for not adopting the Alternative Employment
     Practice entitles the Percy Class to injunctive and declaratory relief compelling adoption of the
     Alternative Employment Practice by all members of the Defendant Class that received a
     demonstration of the Alternative Employment Practice but failed and refuse to adopt it.
8.   This action by the Class Plaintiff is to enforce the benefit of the Alternative Employment Practice
     demonstrated to the industry leaders to persuade the members of the Employer Class Defendant
     to adopt the Alternative Employment Practice defined in related Case at (Complaint Case 21-cv-
     01421 Document #1) at paragraphs 656-629 as the Percy Program, also set forth at Case 21-cv-
     01421, Document #6 Attachment #22,.
9.   In addition, this action is for breach of contract brought by the Percy Class as third-party
     beneficiaries for violating conditions of contracts, including but not limited to Presidential
     Executive Order 11246 (“EO 11246”), document #6, attachment 21 in EDNY Case No. 21-cv-



                                                     8
           Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 9 of 37 PageID #: 9




      001421-BMC.and Governor’s New York State Executive Order 45 (9 NYCRR 3.45), document
      #6, attachment 14 in EDNY Case No. 21-cv-001421.
10.   Plaintiff will prove by statistical evidence warranting equitable relief by injunction or declaratory
      judgment against each Defendant individually and as members of the Employer Class
      Defendant, relief to redress violations of constitutional and civil rights of the Class Plaintiff as
      proven at the time of trial of this action.
Precedent, Authority and Jurisdiction
11.   This action is grounded on the record in US SDNY Case 73-cv-04279, the case file archived as
      potentially of national significance in St. Louis, Missouri, the case file returned from St. Louis to
      the National Archives in New York City, returned upon the request on behalf of Plaintiffs, and
      certified by the National Archives to the United States District Court for the Southern District of
      New York, which record was then filed by ECF as the Docket on Appeal to the United States
      Second Circuit Court of Appeals 17-2273.
12.   A lead action (Complaint Case 21-cv-01421 Document #1) has been filed in the US Federal Court
      for the Eastern District of New York against the State of New York and others for failure of
      settlement involving New York State Executive Order 45 (9 NYCRR 3.45),(“EO 45”) document
      #6, attachment 14 in EDNY Case No. 21-cv-001421. That action is grounded upon the final and
      enforceable Memorandum/Order (“Memorandum/Order”) of Judge Lasker reported at 384 F
      Supp 800 of November 8, 1974, document #6, attachment 3 in EDNY Case No. 21-cv-001421,
      settled by agreement accepting Defendant New York State’s offer of EO 45. The problem is that
      EO 45, document #6, attachment 14 in EDNY Case No. 21-cv-001421, failed and the Percy Class
      was never notified of the failure - Governor of the State of New York offered a settlement of Percy
      v. Brennan in case 73-cv-04279 that is unenforceable, paragraphs 528-553 of (Complaint Case
      21-cv-01421 Document #1.
13.   Liability is for violation of 42 U.S.C. §§2000e-2, rights secured to the Percy Class as the
      Complaining Party, liability of the Employer Defendants under the 5th and 14th Amendments to
      the United States Constitution, 42 U.S.C. §§§§ 2000e-2, 1981, 1983, 1985, and United States EO
      11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421, for breach of contract
      where such Employer Defendants have breached contractual conditions requiring compliance
      with EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421, by failing to
      affirmatively provide equal employment opportunity to members of the Percy Class as third-
      party beneficiaries to contracts with Employer Defendants, contracts funded from federal
      funding requiring compliance with the Civil Rights Act, regulations, laws and US constitutional
      provisions recited in EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421.
      Members of the Percy Class are beneficiaries specifically identified in contracts as conditions
      and obligations where Federal Funding is involved. These conditions of contracts specify
      compliance with EO 11246. document #6, attachment 21 in EDNY Case No. 21-cv-001421
14.   The Alternative Employment Practice under the Civil Rights Act of 1964, and specifically 42
      USCA §2000e-2 and §2000d as amended in 1991 (the “Civil Rights Act”), is delivered with



                                                       9
         Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 10 of 37 PageID #: 10




      workers’ compensation coverage. All employment is required to be covered by workers'
      compensation. Along with the payment of benefits to cover injury and death while on-the-job as
      required in under New York Workers' Compensation Law §10, workers' compensation coverage
      also includes safety training and loss control management.
15.   Using workers' compensation coverage as the delivery method for the Alternative Employment
      Practice to provide apprenticeship for new hires and continuing education for existing
      employees, the practice provides skills to educate workers to competently and safely perform
      work, protect themselves and people with whom they come into contact. Too long employees
      have struggled without being provided the skills necessary to protect themselves and the
      communities they serve, including the general public with whom they come in contact.
16.   The Percy Program established apprenticeship programs as an Alternative Employment Practice
      to be provided with workers' compensation insurance coverage as part of safety management
      and loss control. All employment is covered by workers’ compensation insurance. The
      Alternative Employment Practice set forth at (Complaint Case 21-cv-01421 Document #1) the
      Alternative Employment Practice at paragraphs 656-629 as the Percy Program, also set forth at
      Case 21-cv-01421 Document #6 Attachment #22, incorporates apprentice training into the
      workers’ compensation loss control and safety training of employees, by enrolling new entrants
      to the workforce to work alongside existing journeypersons, growing the depth of skilled
      workers, skilled workers whose ranks are being diminished through age and attrition. The
      workers' compensation carrier subsidizes the apprenticeship programs by recognizing the
      savings in reduction of losses which reduces the exposures and liabilities of the claims required
      to be paid by the workers' compensation insurance carrier. The Alternative Employment Practice
      is delivered as a function of safety and loss control management with workers’ compensation
      through paid on-the-job apprentice training and continuing education involving apprentice
      training under the Fitzgerald Act (29 U.S.C. §50 commonly known as the National
      Apprenticeship Act of 1937, section 1 (29 U.S.C. 50) under U.S. Department of Labor's Bureau
      of Apprenticeship and Training (BAT) and C.F.R. T. 29, Subt. A, Pt. 29 and Pt. 30, made a part
      of workers' compensation coverage required of all employment.
17.   Although the employers are not named in the original Percy v. Brennan case, Case 73-cv-04279.
      reported at 384 F Supp 800 of November 8, 1974, document #6, attachment 3 in EDNY Case
      No. 21-cv-001421, the Employers Defendants in fact are required to provide real affirmative
      action.
18.   The Percy Class has been constantly denied access to apprenticeship to gain skills to compete for
      employment, entitling the Percy Class to actual damages for lost wages, for lost opportunity
      compensation, damages also affecting members of the Percy Classes’ children and families,
      significantly disadvantaged in education and skills, struggling to get a job.
                                                 VENUE
19.   The basis of the venue in the United States Federal Court for the Eastern District of New York is
      because a substantial part of the events giving rise to the claims made herein occurred in the




                                                     10
          Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 11 of 37 PageID #: 11




      Eastern District of New York, Albert E. Percy resides in the Eastern District of New York, and
      Plaintiff Percy Class is predominately situated in the Eastern District of New York.
                                                  PARTIES
Plaintiffs:
20.   Plaintiff Albert E. Percy, (“Percy”) certified as the class representative of the certified class by
      Judge Lasker in the Memorandum/Order at 384 F Supp 800, page 811, [S.D.N.Y. 1974] in Case
      73-cv-04279, and at document #6, attachment 3 in EDNY Case No. 21-cv-001421, the Class
      certified in Percy v. Brennan, Federal District Court SDNY Case 73-cv-04279, reported at 384 F.
      Supp 800, at Page 808, docketed in US 2nd Circuit Court of Appeals appeal No. 17-2273 Docket
      #97 page 0003 and Docket #99 page 640, and document #6, attachment 3 in EDNY Case No.
      21-cv-001421 (the “Percy Class”) is fully capable of learning to perform and/or performing
      skilled occupations as apprentices and journeypersons. Percy, as the Complaining Party, a
      member of the Percy Class, was denied equal employment opportunities, and remains a proper
      representative of the Percy Class. Percy’s personal and business interests and the claims
      hereinafter set forth are fully aligned with those of the Class.
21.   Standing was found by the Lasker Court in its Memorandum/Order stating the Percy Class has
      alleged “such a personal stake in the outcome of the controversy as to assure that concrete
      adverseness which sharpens the presentation of issues upon which the court so largely depends
      for illumination of difficult constitutional questions” citing “Baker v Carr, 369 US 186,(1962) 82
      S Ct 691, 7 L Ed 2d 663, document #6, attachment #6, in EDNY Case No. 21-cv-001421 (see Flast
      v Cohen, 392 US 83, (1968), 88 S Ct 1942, 20 L Ed 2d 947 (1968))” document #6, attachment
      #7, EDNY Case No. 21-cv-001421. In Percy v. Brennan, black and Spanish-surnamed workers
      were alleged to “have been and continue to be denied employment in the New York construction
      industry, demonstrating the Percy Class continues to have a personal stake”, 384 F Supp 800,
      page 808 [S.D.N.Y. 1974], document #6, attachment 3 in EDNY Case No. 21-cv-001421, and 17-
      2273, Docket #99, Appendix 1, Volume 3, page 684.
22.   The Memorandum/Order of Judge Lasker in the Percy Action, Percy v. Brennan, 384 F. Supp.
      800, (S.D.N.Y. 1974), document #6, attachment 3 in EDNY Case No. 21-cv-001421, page 811 in
      17-2273, Docket #99, Appendix 1, Volume 3, page 660, granted Plaintiffs motion to be
      maintained as a class and found standing to seek relief for the enforcement of EO 11246,
      document #6, attachment 21 in EDNY Case No. 21-cv-001421 as a class of persons that EO 11246,
      document #6, attachment 21 in EDNY Case No. 21-cv-001421-BMC was designed to protect from
      injuries resulting from racial discrimination within the protections of the Fifth and Fourteenth
      Amendments to the Constitution, 42 USC 1981, and has met the requirements of subdivisions 2
      and 3 of FRCP 23. See also, Docket #99, Appendix 1, Volume 3, page 653 in 2nd Circuit Appeal
      17-2273.
23.   The Class defined and certified by Judge Lasker in Case 73-cv-04279 was “all black and Spanish-
      surnamed persons who are capable of performing, or capable of learning to perform,
      construction work, and who wish to perform construction work within the jurisdiction of unions




                                                      11
          Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 12 of 37 PageID #: 12




      that are members of the Defendant Building and Construction Trades Council of Greater New
      York” with Plaintiff Albert Percy designated as the Class Representative (384 F Supp 800, at
      page 811, document #6, attachment 3 in EDNY Case No. 21-cv-001421, and 17-2273, Docket #99,
      Appendix 1, Volume 3, Page 660).
24.   The Order certifying the Class in Case 73-cv-04279 is at 384 F. Supp. 800, (S.D.N.Y. 1974),
      document #6, attachment 3 in EDNY Case No. 21-cv-001421 and 17-2273 Docket 97, Appendix
      1, Volume 3 of 3, page 640
25.   Plaintiff Percy Jobs and Careers Corporation is an Internal Revenue Code 501(c)(3) non-profit
      managing apprentice training at the Maritime College State University Of New York, PO Box
      351, 6 Pennyfield Ave, Bronx, NY 10465.
Defendants:
26.   Defendants are named individually and as representatives of a class of employers (“Employer
      Defendants”) to which the Plaintiff has demonstrated an alternative employment practice
      ("Alternative Employment Practice"). The Defendants are industry leaders identified as class
      representatives with the expectation that those industry leaders will protect the interests of the
      Class, being employers to which the Plaintiff demonstrated the Alternative Employment Practice
      in an effort by the Plaintiff to persuade the specifically identified Employer Defendants which
      number 8,773 as set forth on Attachment #1.
                                              NUMEROSITY
27.   The number of members of the Percy Class are essentially unenumerable but are not
      indeterminate as certified in the Percy v. Brennan action Case 73-cv-04279 being enforced here.
28.   The Class defined and certified by Judge Lasker, as all black and Spanish surnamed persons
      residing in and about the City of New York is an extremely large class. To identify the Class, Percy
      counsel has caused to be sent out long overdue Notices of Settlement as Notices of Enforcement
      of the Settlement of Percy v. Brennan Case 73-cv-04279. Included in the mailing the Alternative
      Employment Practice demonstrated to and urged that the Employer Defendants adopt. This
      identification will provide specificity as to the members of the Percy Class entitled to relief.
                               COMMON ISSUES OF LAW AND FACT
29.   The issues of law and fact determining the claims of the Percy Class, that the Employers
      Defendants named in this action, have caused, are causing, and will continue to cause serious,
      permanent and irreparable economic and social injury and damage to the Percy Class, are
      common to all members of the Class.
30.   The common issues of law and fact must be determined in order to fashion an appropriate
      equitable remedy and provide relief for the benefit of the Percy Class.
                                         JUDICIAL ECONOMY
31.   This action avoids the prosecution of separate actions by multiplicity of actions involving the
      same individual members of the Percy Class and the same Owners which would create a



                                                      12
          Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 13 of 37 PageID #: 13




      likelihood of inconsistent or varying adjudications with respect to individual members of the
      Percy Class.
32.   The Percy Class has been denied and deprived of an opportunity to compete effectively within
      the American free enterprise system and as a result the members of the Percy Class have
      sustained serious and ongoing damages, that if the wrongdoing of the Defendants is not enjoined
      and prevented, chronic damage will continue unabated.
                             AS AND FOR A FIRST CAUSE OF ACTION
33.   The Plaintiffs repeat and reiterate the allegations set forth above as though fully set forth herein.
34.   The Percy Program (paragraphs 241 – 274, paragraphs 275 – 276, and paragraph 275 – 280 of
      (Complaint Case 21-cv-01421 Document #1), presented as the Alternative Employment Practice,
      is delivered as a function of safety and training with workers’ compensation under the covered
      payroll. The Percy Program is an Alternative Employment Practice, an element of a workers’
      compensation coverage. Apprenticeship is a function of safety training and loss control
      management of workers’ compensation insurance, apprentices recruited and sponsored through
      employment or provided through a subcontract with apprentice training under the National
      Apprenticeship Act of 1937 occurring by three methods: (1) coordinated with joint
      apprenticeship labor-management counsel involving unions, (2) by sponsorship by an employer,
      or (3) by sponsorship by a trade association.
35.   All employment is required to be covered by workers' compensation. Along with the payment of
      benefits to cover injury and death while on-the-job as required in under New York Workers'
      Compensation Law §10, this Alternative Employment Practice of apprentice training is covered
      as part of workers’ compensation coverage as registered apprenticeship with risk-management,
      safety training and loss control.
36.   The Plaintiff is able to meet its burden of production and persuasion proving that there was a
      less discriminatory alternative method of employment practice available that the Employer
      Defendants could have adopted, failing to adopt the Alternative Employment Practice without
      valid justification is an unlawful employment practice violating 42 U.S.C. § 2000e-2(k)(1)(A)(ii)
      and (k)(1)(C) of the Civil Rights Act of 1964 as amended in 1991.
37.   The Alternative Employment Practice answers the need for the Percy Class to obtain competitive
      skills by utilizing registered apprenticeship meeting the requirements of the Fitzgerald Act (29
      U.S.C. § 50 commonly known as the National Apprenticeship Act of 1937, section 1 (29 U.S.C.
      50) under U.S. Department of Labor's Office of Apprenticeship and Training (BAT) and 29 C.F.R,
      Subt. A, Pt. 29 and Pt. 30. Apprenticeship is the process of learning a skilled occupation through
      both on-the-job training (practical, paid experience) and learning the related technical
      knowledge in a classroom. Candidates must be 18 years old and possess a GED (the Alternative
      Employment Practice will help a candidate obtain a GED). Enrollment must be done openly
      under the procedures established by federal and state regulations for Minimum Qualifications
      Review and Eligibility List Ranking using for: educational achievement, work experience,




                                                       13
          Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 14 of 37 PageID #: 14




      seniority, job aptitude, oral interview, and general demographic inquiries to determine a score
      for ranking for eligibility to be enrolled in OJT and continuing education.
38.   Plaintiff Percy and the Class he represents are entitled to injunctive relief as demanded and
      actual damages for lost wages, for lost opportunity and compensation as money damages for the
      families of the members of the Percy Class, their children growing up in poverty, significantly
      disadvantaged in education and skills, struggling to get a job, entitled to compensation as money
      damages to be determined at trial in this litigation.
39.   The members of the Percy Class have been and are ready, willing and able to work, persistently
      wanting to work, but have been constantly deprived and denied work, damaging the members of
      the Percy Class, and damaging the families of the members of the Percy Class, their children
      growing up in poverty, significantly disadvantaged in education and skills, struggling to get a
      job, in an amount to be determined at trial.
                           AS AND FOR A SECOND CAUSE OF ACTION
40.   Upon information and belief, Defendant has accepted Federal funding containing conditions of
      compliance with Civil Rights Act of 1964 and EO 11246, document #6, attachment 21 in EDNY
      Case No. 21-cv-001421-BMC.
41.   Government Agencies set forth in Complaint Case 21-cv-01421 Document #1 are charged with
      enforcing EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421-BMC and
      laws as contractual conditions to Federal Funds for public work facilities, and are therefore liable
      for the foregoing lost wages, lost benefits and lost opportunity to which the Percy Class is entitled
      as intended beneficiaries.
42.    EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421-BMC seeks to
      implement the anti-discrimination program of the Civil Rights Act of 1964 and is directed at all
      government contractors. Section 2 02(1) of the Order provides: “The contractor will take
      affirmative action to ensure equal employment opportunity. Such action shall include but not be
      limited to the following: employment upgrading, demotion or transfer; recruitment or
      recruitment advertising; layoff or termination; rates of pay or other forms of compensation; and
      selection for training, including apprenticeship”, 30 Fed. Reg. 12, 319 (1965), the "color blind"
      approach envisioned in EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-
      001421-BMC, §202(1) of EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-
      001421-BMC, 30 Fed. Reg. 12, 319(1965), provides that: The contractor will not discriminate
      against any employee or applicant for employment because of race, color, religion, sex, or
      national origin. The contractor will take affirmative action to ensure that applicants are
      employed, and that employees are treated during employment, without regard to their race,
      color, religion, sex, or national origin. Such action shall include but not be limited to the
      following: employment upgrading, demotion or transfer; recruitment or recruitment
      advertising; layoff or termination; rates of pay or other forms of compensation; and selection for
      training, including apprenticeship.




                                                       14
          Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 15 of 37 PageID #: 15




43.   The necessary elements of a prima facie cause of action for violation of 42 U.S.C. §2000e-2 exists,
      depriving rights thereunder, secured to the Percy Class as the Complaining Party by the 5th and
      14th Amendments to the United States Constitution, 42 U.S.C. §§§ 1981, 1983, 1985, and such
      employer has breached contractual conditions requiring compliance with EO 11246, document
      #6, attachment 21 in EDNY Case No. 21-cv-001421-BMC).
44.   The Employer Defendants and the Class of Defendant Employers have ignored the mandate of
      EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421-BMC, as well as several
      other federal regulations specifically identified in the contract, causing and continuing to cause
      disparate impact discrimination that these statutes, orders, and regulations were designed to
      remedy.
45.   Plaintiff Percy and the Class he represents are entitled to injunctive relief and actual damages
      for lost wages, for lost opportunity and compensation as money damages for the families of the
      members of the Percy Class, their children growing up in poverty, significantly disadvantaged in
      education and skills, struggling to get a job, entitled to compensation as money damages to be
      determined at trial in this litigation.
                                                      RELIEF
      Plaintiffs collectively pray that this Court:
      On the First Cause of Action, injunctive and declaratory relief compelling adoption of the
      Alternative Employment Practice by all members of the Defendant Class that received a
      demonstration of the Alternative Employment Practice, have failed to identify an overriding
      business purpose for their current employment practices which have a more disparate impact
      on the Percy Class of black and Spanish surnamed persons to justify the continuation of current
      employment practices that do not adopt the Alternative Employment Practice, and damages
      must be stopped and rectified;
      On the Second Cause of Action, award Plaintiffs actual damages for lost wages and benefits and
      lost opportunity damages to the Percy Class and damaging the families of the members of the
      Percy Class, their children growing up in poverty, significantly disadvantaged in education and
      skills, struggling to get a job, in an amount to be determined at trial;
      Award Plaintiffs liquidated damages to be determined;
      Award Plaintiffs pre- and post-judgment interest at the statutory rate;
      Award Plaintiffs attorneys' fees, expert fees, costs, and disbursements;
      Award Plaintiffs further and additional relief as this Court deems just and proper; and
      Treating this as a Private Attorney General Action under 42 U.S.C. 1988 insofar as may be
      necessary to provide the relief requested in this Complaint together with reimbursement of
      attorney fees, expert fees, costs and disbursements;
      All together with such other and further relief as shall seem just and proper under the




                                                        15
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 16 of 37 PageID #: 16




circumstances.
Pursuant to Fed. R. Civ. P. 39, demand is made for trial by jury on all the issues so
triable.
Dated: April 27, 2021
                                        /s/James M. Kernan__
                                        KERNAN PROFESSIONAL GROUP, LLP
                                        James M. Kernan, Esq., of Counsel
                                        Bar Role # JK1242
                                        26 Broadway, 19th Floor,
                                        New York, New York 10004
                                        Phone:(212) 697-9084
                                        Fax (212) 656-1213
                                        jkernan@kernanllp.com




                                         16
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 17 of 37 PageID #: 17




                                     ATTACHMENT 1

DEFENDANTS AND THEIR PLACE OF BUSINESS
S & E Azrlliant P C, 501 5th Ave # 15, New York, NY 10017-7860;
S & J Sheet Metal Supply Inc, 526 E 134th St, Bronx, NY 10454-4690;
S & L Aerospace Metals LLC, 12012 28th Ave, Flushing, NY 11354-1049;
S & P Construction Management Inc, 4506 Little Neck Pkwy Ste 203 Little Neck, NY 11362;
S 9 Architecture & Engrng Pc, 460 W 34th St # 20, New York, NY 10001-2356;
S B Technology, 330 W 38th St # 902, New York, NY 10018-8457;
S D Warren Co, 2700 Westchester Ave # 300, Purchase, NY 10577-2554;
S Difazio Industries Inc, 38 Kinsey Pl Staten Island, NY 10303;
S Donadic Woodworking Inc, 4525 39th St, Sunnyside, NY 11104-4401;
S Hellman Co, 80 Wildwood Rd, New Rochelle, NY 10804-4713;
S I Engineering Pc, 39 Broadway # 650, New York, NY 10006-3032;
S I Mental Health Soc Inc, 657 Castleton Ave, Staten Island, NY 10301-2028;
S J Electric Inc, 228 Merrick Rd, Lynbrook, NY 11563-2622;
S K P Intl Inc, 2048 130th St, College Point, NY 11356-2743;
S M Tam Architect PLLC, 5816 Fort Hamilton Parkway, Brooklyn, NY 11219;
S Nassau Community Hospital, 1 Healthy Way, Oceanside, NY 11572;
S Rothschild & Co Inc, 1407 Broadway # 10, New York, NY 10018-3271;
S T S Contractors, 1935 South Main Suite 445 Salt Lake City, Ut 84115;
S&P Construction, 45-6 Little Neck Pkwy Little Falls, NY 11362;
S&S Kings Corp., 9812 66th Ave,Rego Park,NY,11374;
S. Saltzman, 30- 23 36 Th Street, Long Island City, NY 11101;
S9 Architecture & Engineering, 322 8th Ave, New York, NY 10001-8001;
Saad Construction Inc, 4 Whispering Ct,Dix Hills,NY,11746;
Saatchi And Saatchi Worldwide, 375 Hudson St, Bsmt 1, New York, NY 10014;
Sabin, Bermant And Guld Llp, 4 Times Sq, Fl 23, New York, NY 10036;
Sabina Contracting, 438 Kingston Ave, Brooklyn, NY 11225-4602;
Sacco & Fillas Llp, 3119 Newtown Ave # 7, Astoria, NY 11102-1392;
Sachs Insights Inc, 101 W 12th St # 15n, New York, NY 10011-8129;
Sacks & Sacks, 150 Broadway # 4, New York, NY 10038-4346;
Sadis & Goldberg Llp, 551 5th Ave # 21, New York, NY 10176-2201;
Sadsa, 56 Lawrence Ave, Apt A, Bedford Hills, NY 10507;
Safe Con Builders, 3957 Flatlands Ave Brooklyn, NY 11234;
Safe Horizon Inc, 2 Lafayette St # 3, New York, NY 10007-1327;
Safeco Cons., 40 Englewood Ave, Staten Island, NY 10309-1802;
Safecon Builders Corp., 620 Ayer Rd, Buffalo, NY 14221-2704;
Safecon Inc, 246 Broadway, New Hyde Park, NY 11040-5302;
Safety Environmental Co., 33 Clinton Ave, Staten Island, NY 10301;
Safety Marking, Inc, 255 Hancock Ave Bridgeport, Ct 06605;
Safety Works Inc, 910 E Boston Post Rd, Mamaroneck, NY 10543-4153;
Safeway Fire And Protection Co, 35 N Tyson Ave Floral Park, NY 11001;
Safra, 546 5th Ave, Bsmt B, New York, NY 10036;
Sage Realty Corporation, 767 3rd Ave, Fl 5, New York, NY 10017;
Sage Services Advocacy, 305 7th Ave # 15, New York, NY 10001-6152;
Sage Systems Inc, 246 W 38th St # 10r, New York, NY 10018-5891;




                                            17
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 18 of 37 PageID #: 18




Sageview Consulting, 112 W 34th St, Fl 18, New York, NY 10001;
Sai Ji Plumbing, 117-02 Atlantc Avenue,Richmond Hill,NY,11419;
Sai Ram Petroleum Inc, 150 Fulton St # 150, Farmingdale, NY 11735-2561;
Saicon Consultants Inc, 594 Broadway # 500, New York, NY 10012-3257;
Saint Dominic's Home, 500 Western Hwy, Blauvelt, NY 10913;
Saint John's Riverside Hospital, 128 Ashford Ave, Dobbs Ferry, NY 10522;
Saint Josephs Medical Center, 127 S Broadway, Yonkers, NY 10701;
Saint Mary's University Of Minnesota, 3573 Nostrand Ave, Apt 6c, Brooklyn, NY 11229;
Sajiun Electric, Inc., 109 West 26th Street,, New York, NY 10001;
Saks Fifth Avenue LLC, 53 W 23rd St, Fl 8, New York, NY 10010;
Sa-Lakeland LLC, 4 W Red Oak Ln # 201, West Harrison, NY 10604-3603;
Salamon Engineering Group, 330 West 38th Street 402, New York, NY 10001-0567;
Salem Hills, Po Box 360, Purdys, NY 10578-0360;
Salenger & Sack Kimmel Bavaro, 515 Madison Ave # 32, New York, NY 10022-5417;
Saleselement, 245 8th Ave # 334, New York, NY 10011-1607;
Salesian Missions, 2 Le Fevres Ln, New Rochelle, NY 10801;
Salisbury & Ryan Llp, 1345 Avenue Of The Americas #2, New York, NY 10105-0014;
Salon Marrow Dyckman Newman, 10 E 40th St # 25, New York, NY 10016-0201;
Sam Schwartz Engineering Dpc, 611 Broadway Rm 415, New York, NY 10012-2653;
Samanna La, 21 W 52nd St, New York, NY 10019-6101;
Samaritan Daytop Village, 13802 Queens Blvd, Ste 1, Briarwood, NY 11435;
Samaritans 24 Hour Suicide, Po Box 1259, New York, NY 10159-1259;
Samco Electric Corporation, 1224a 30th Ave Astoria, NY 11102;
Samuel A. Ramirez And Company, Inc., 61 Broadway, Rm 2924, New York, NY 10006;
Samuel Field Ym & Ywha Inc, 19600 Union Tpke, Fresh Meadows, NY 11366-1867;
Samuel French Inc, 235 Park Ave S # 5, New York, NY 10003-1405;
Samuel-Bertha Schulman Rehab, 555 Rockaway Pkwy, Brooklyn, NY 11212-3132;
Sanb Management, 255 Madison St, Brooklyn, NY 11216;
Sanctuary For Families Inc, Po Box 1406, New York, NY 10268-1406;
Sandata Holdings, Inc., 26 Harbor Park Dr, Prt Washingtn, NY 11050;
Sandeep Singh Dba J & N Cons., Brooklyn,NY;
Sanders Firm, 100 Herricks Rd # 101, Mineola, NY 11501-3650;
Sandhu Contracting Inc, 18-07 38 St,Astoria,NY,11105;
Sandow, 101 Park Ave, Fl 4, New York, NY 10168;
Sands Atlantic Beach, 1395 Beech St, Atlantic Beach, NY 11509-1650;
Sands Point Ctr For Health-Rhb, 1440 Port Washington Blvd, Port Washington, NY 11050-2412;
Sandspoint Capital Advisors LLC, 200 Middle Neck Rd, Sands Point, NY 11050;
Sanford Heisler Sharp Llp, 1350 Of The Americas # 3100, New York, NY 10019-4801;
Sanitary District No. 2, 2090 Grand Ave, North Baldwin, NY 11510;
Sankel Skurman & Mccartin Llp, 477 Madison Ave # 530, New York, NY 10022-5859;
Sanocki Newman & Turret, 225 Broadway # 801, New York, NY 10007-3788;
Sans Consulting Services, Inc., 90 John St, Rm 313, New York, NY 10038;
Sans Souci Rehab & Nursing Ctr, 115 Park Ave, Yonkers, NY 10703-2903;
Santiago Betes & Son Inc, 2440 29th St # 2, Astoria, NY 11102-1633;
Sapphire Cernter For Nurse-Rhb, 3515 Parsons Blvd, Flushing, NY 11354-4236;
Sapphire, 405 Lexington Ave, Rm 4601, New York, NY 10017;
Sarabeth's, 1161 E 156th St, Bronx, NY 10474-6226;




                                           18
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 19 of 37 PageID #: 19




Sarah Neuman Ctr For, 845 Palmer Ave, Mamaroneck, NY 10543-2499;
Saratoga Family Inn-Hms, 17515 Rockaway Blvd, Jamaica, NY 11434-5503;
Sarkissian Mason, 110 E 25th St # 3, New York, NY 10010-2913;
Satin Fine Foods, Inc, 32 Leone Ln, Chester, NY 10918;
Satnaam International Construction Corp, 25911 80th Ave,Floral Park,NY,11004;
Sato Construction Co.Inc, 10-40 Borden Ave,Long Island City,NY,11101;
Satori Consulting, 48 Wall St # 1100, New York, NY 10005-2907;
Savant Consulting Group Inc, 115 W 30th St # 1201, New York, NY 10001-4000;
Savills Studley, Inc., 399 Park Ave, Fl 11, New York, NY 10022;
Savin Engineers, 3 Campus Dr, Ste 1, Pleasantville, NY 10570;
Savoy Brass Mfg, 200 Robbins Ln # B, Jericho, NY 11753-2341;
Savvy Renovation, 469 Fashion Ave, New York, NY 10018-7605;
Sawhorse Inc, 1231 Seymour Ln, Peekskill, NY 10566-2409;
Sb Consulting, 240 E Shore Rd, Ph 35, Great Neck, NY 11023;
Sb New York Inc, 120 Broadway # 22, New York, NY 10271-0042;
Sblm Architects, 545 W 45th St # 4, New York, NY 10036-3409;
Scalamandre Construction/Oliveira (Jv), 157 Albany Ave, Freeport, NY 11520-4710;
Scaran Development Corp, 6767 Amboy Rd, Staten Island, NY 10309-3126;
Scaran, 6767 Amboy Rd, Staten Island, NY 10309-3190;
Scarola Malone & Zubatov Lip, 1700 Broadway # 41, New York, NY 10019-4613;
Schaefer Machine Co Inc, 100 Hudson St, Mineola, NY 11501-3581;
Schaffer Schonholz & Drossman, 488 Madison Ave # 1220, New York, NY 10022-5715;
Schaller & Weber Inc, 2235 46th St, Astoria, NY 11105-1305;
Schiavetti Corgan Di Edwards, 575 8th Ave # 14, New York, NY 10018-3057;
Schildwachter Oil, Po Box 71, Mt Vernon, NY 10551-0071;
Schindler Cohen & Hochman, 100 Wall St # 1500, New York, NY 10005-3709;
Schindler Elevator Corporation, 20 Whippany Rd,Morristown,NJ,07960;
Schlam Stone & Dolan, 26 Broadway # 19, New York, NY 10004-1831;
Schlesinger Gannon & Lazetera, 535 Madison Ave # 1700, New York, NY 10022-4265;
Schlesinger Gannon, 499 Park Ave # 20, New York, NY 10022-1231;
Schmelkin Associates, 30 Vesey St # 4, New York, NY 10007-4208;
Schnader Harrison Segal And Lewis Llp, 140 Broadway, Fl 31, New York, NY 10005;
Schneider Buchel Llp, 462 7th Ave # 1600, New York, NY 10018-7428;
Schneider Schecter-Yoss Cpas, 7 Penn Plz # 830, New York, NY 10001-3998;
Schoeman Updike Kaufman-Gerber, 551 5th Ave # 1210, New York, NY 10176-1299;
Scholastic Inc., 557 Broadway, Lbby 1, New York, NY 10012;
School Of Visual Arts, Inc., 380 2nd Ave, Fl 2, New York, NY 10010;
Schreck & Co, 520 8th Ave # 1800, New York, NY 10018-4170;
Schulman Lobel, 1001 Avenue Of The Americas #2, New York, NY 10018-5640;
Schulte Roth And Zabel Llp, 919 3rd Ave, Fl 21, New York, NY 10022;
Schwartz & Co, 2580 Sunrise Hwy # 1, Bellmore, NY 11710-3608;
Schwartzapfel Lawyers P C, 600 Old Country Rd # 450, Garden City, NY 11530-2046;
Schwitzer & Assoc, 820 2nd Ave # 10, New York, NY 10017-4542;
Sci Architects, 469 7th Ave Ste 900, New York, NY 10018;
Scienaptic System, 224 W 35th St # 8, New York, NY 10001-2535;
Scorcia & Assoc, 51 Atlantic Ave # 207, Floral Park, NY 11001-2741;
Scott & Scott Attorney, 230 Park Ave # 17, New York, NY 10169-1820;




                                          19
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 20 of 37 PageID #: 20




Scott Gold Mdpc, 36 E 36th St # A, New York, NY 10016-3453;
Scott Kester Design, 265 Canal St # 502, New York, NY 10013-6010;
Screen Media Ventures, 757 3rd Ave # 301, New York, NY 10017-2149;
Scully Scott Murphy & Presser, 400 Garden City Plz # 300, Garden City, NY 11530-3319;
Sea Breeze General Construction, 2438 47th St, Astoria, NY 11103-1010;
Sea Crest Construction Corp., 157 Albany Ave Freeport, NY 11520;
Sea Crest Health Care Ctr, 3035 W 24th St, Brooklyn, NY 11224-2197;
Seabreeze General Construction, 2430 47th St Fl 2, Astoria, NY 11103-1010;
Sealand Contractors Corporation, 85 High Tech Dr Rush, NY;
Searchmetrics Inc, 16 Madison Sq W # 12, New York, NY 10010-1629;
Seb, 245 Park Ave, Fl 33, New York, NY 10168;
Sebco Development, 885 Bruckner Blvd, Fl 3, Bronx, NY 10459;
Seca Underground Corporation, 8229 Fischer Rd, Baltimore, Md 21222-3612;
Secoda, 145 Bedford Rd, Armonk, NY 10504-1864;
Secure It Securities Corp., 10 Yorkshire Dr, Suffern, NY 10901-7418;
Securitas Electronic Security Inc., 3 Westchester Plaza, Elmford, NY 10523;
Security Management Systems, 225 Community Dr Ste 150, Great Neck, NY 11021-5500;
Seedco, 22 Cortlandt St # 33, New York, NY 10007-3131;
Segel & Co. Inc, 2 Westchester Park Drive, Suit,White Plains,NY,10604;
Seiden & Schein, 570 Lexington Ave # 1400, New York, NY 10022-6891;
Seiden Group, 708 3rd Ave # 1300, New York, NY 10017-4111;
Seidman, 330 7th Ave # 1500, New York, NY 10001-5250;
Selectric Electrical Contractors, 78-14 46th Avenue Elmhurst, NY 11373;
Selendy & Gay PLLC, 1290 Avenue Of The Americ #14b, New York, NY 10104-0051;
Seligson Rothman-Rothman Attys, 29 W 30th St # 10, New York, NY 10001-4461;
Selldorf Architects, 860 Broadway, New York, NY 10013-3593;
Sell-Mar, 1760 Jerome Ave, Bronx, NY 10453-5708;
Semtex Industrial Corp, Po Box 228, Freeport, NY 11520-0228;
Sengenix, 15 Broad St, Apt 3630, New York, NY 10005;
Senior Comfort Solutions LLC, 8 Manetto Hill Rd # 1, Plainview, NY 11803-1370;
Senior Health Partners, 120 W 106th St, New York, NY 10025-3923;
Sensation Magazine, 75 S Broadway, White Plains, NY 10601-4413;
Sentinel Health Fund, 20 S Tyson Ave, Floral Park, NY 11001;
Sentrale Construction Corp, 206 Ferris Ave, White Plains, NY 10603-3435;
Sequa Corporation, 330 Blaisdell Rd, Orangeburg, NY 10962;
Seraphine Maternity LLC, 1321 Madison Ave, New York, NY 10128-1304;
Serenity Zone, 2499 Long Beach Rd, Ste 1, Oceanside, NY 11572;
Services For The Underserved, Inc., 463 7th Avenue, 17th Fl, New York, NY 10018;
Sesame Workshop, 1900 Broadway, Fl 4, New York, NY 10023;
Settlement Health & Medical, 212 E 106th St, New York, NY 10029-4007;
Settlement Housing Fund Inc, 247 W 37th St # 4l, New York, NY 10018-5709;
Severud Associates, 469 7th Ave Ste 900, New York, NY 10018-7605;
Seward And Kissel Llp, 1 Battery Park Plz, Fl 21, New York, NY 10004;
Seymour J Weinberg Certified, 2003 E 21st St, Brooklyn, NY 11229-3625;
Seynd, 2218 Broadway, New York, NY 10024-6279;
Sgkk & Co, 575 Lexington Ave # 19, New York, NY 10022-6127;
Sh5 Construction Corporation, 8684 25th Ave Brooklyn, NY 11214;




                                            20
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 21 of 37 PageID #: 21




Shadow Pr, 30 W 21st St # 10, New York, NY 10010-6956;
Shaevitz Shaevitz & Kotzamanis, 14855 Hillside Ave, Jamaica, NY 11435-3330;
Shalik Morris & Co LLC, 80 Crossways Park Dr W, Woodbury, NY 11797-2000;
Shallu Construction, 11716 Atlantic Ave South Richmond Hill, NY 11419;
Shalom International Corp, 3 W 35th St # 2, New York, NY 10001-2237;
Shanahan LLC, 233 Stone Hill Rd, Pound Ridge, NY 10576-1424;
Shanholt Glassman Klein Kramer, 575 Lexington Ave # 19, New York, NY 10022-6127;
Shanty, 79 Richardson St, Brooklyn, NY 11211-1305;
Shapiro Bernstein And Co Inc, 488 Madison Ave, Fl 1201, New York, NY 10022;
Sharan Builders, Inc., 12813 18th Ave, College Point, NY 11356-2421;
Sharretts Paley Carter, 75 Broad St # 501, New York, NY 10004-2483;
Shasho Jones Direct, 145 W 67th St # 45h, New York, NY 10023-5943;
Shaub Ahmuty Citrin And Spratt L, 1983 Marcus Ave, Ste 260, New Hyde Park, NY 11042;
Shaws Of Darwen, 8 Stanford Pl Princeton, NJ 08540;
Shay Enterprises, 1789 Tavern Lane Tacoma, Wa 98402;
Shear Technology, 175 Jefferson St Wood Ridge, NJ 07075;
Shearman And Sterling, Llp, 850 3rd Ave, Fl 4, New York, NY 10022;
Shebitz Berman Cohen And Delfort, 1325 Avenue Of The Americas, Fl 27, New York, NY 10019;
Sheepshead Bay Nursing Home, 2840 Knapp St, Brooklyn, NY 11235-1194;
Sheldon Lobel P C, 18 E 41st St # 5, New York, NY 10017-6247;
Sheldon Rabin Pc, 4161 Kissena Blvd # 24, Flushing, NY 11355-3105;
Sheltering Arms, 305 7th Ave, Fl 2, New York, NY 10001;
Shelterzoom Corp, 14 Wall St # 20, New York, NY 10005-2123;
Shelton Mindel And Associates, 56 W 22nd St, Fl 12, New York, NY 10010;
Shenoy Engineering Pc, 39 Us Highway 46e, Ste 802, Pine Brook, NJ 07058-9607;
Shepardson Stern & Kaminsky, 88 Pine St # 30, New York, NY 10005-1825;
Sherland & Farrington Inc, 253 W 28th St # 200, New York, NY 10001-5914;
Sherman & Basichas Pc, 233 Broadway # 2707, New York, NY 10279-2705;
Sherri Benmorits Law Office, 325 Broadway # 402, New York, NY 10007-3665;
Sherry-Netherland, 781 5th Ave # 405, New York, NY 10022-1046;
Sherwani Contracting Inc, 1 Bay Shore Rd, Bay Shore, NY 11706-3623;
Shew Milson And Wilke Inc, 417 5th Ave, Fl 5, New York, NY 10016;
Shiboleth Llp, 1301 Avenue Of The America #21, New York, NY 10019-6036;
Shina Managemnet Corp, 22110 Jamaica Ave # 3, Queens Village, NY 11428-2047;
Shinda Management Corp, 22110 Jamaica Ave, Fl 3, Queens Vlg, NY 11428;
Ship Architects Pc, 233 Broadway, Fl 11, New York, NY 10279;
Shipkevich Law, 65 Broadway # 508, New York, NY 10006-2538;
Shop Keep, 460 Park Ave S # 7, New York, NY 10016-7559;
Shore Group Assoc, 2 Park Ave # 300, New York, NY 10016-5627;
Shore View Nursing Home, 2865 Brighton 3rd St, Brooklyn, NY 11235-6798;
Shoregroup Inc., 1 Penn Plz, Ste 3310, New York, NY 10011;
Shoreline Contracts Inc, 13 Fullerton Ave Yonkers, NY 10704;
Shred-It, 420 Columbus Ave, Ste 100, Valhalla, NY 10595;
Shustak Jalil & Heller, 570 Lexington Ave # 16, New York, NY 10022-6889;
Shutterstock, Inc., 60 Broad St, Fl 30, New York, NY 10004;
Si Mental Health Society, 669 Castleton Ave,, Staten Island, NY 10301;
Si Systems Inc, 40 W 37th St # 403, New York, NY 10018-7388;




                                           21
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 22 of 37 PageID #: 22




Siba Contracting Corp, 882 56th St Brooklyn, NY 11220;
Sichenzia Ross Ference Kesner, 1185 Avenue Of The America #37, New York, NY 10036-2603;
Sicon Constr Svc Corp, 82 Androvette St, Staten Island, NY 10309-1302;
Sid Jacobson Jewish Cmnty Ctr, 300 Forest Dr, Greenvale, NY 11548-1201;
Siderow Organization, 745 5th Ave # 5, New York, NY 10151-0502;
Sidley Austin Llp, 787 7th Ave, Fl 22, New York, NY 10019;
Siedlecki Construction Co Inc, 24-26 Pollock Ave Jersey City, NJ 07305;
Siegel & Coonerty, 419 Park Ave S # 700, New York, NY 10016-8409;
Siegel & Reiner Llp, 130 E 59th St # 1200, New York, NY 10022-1354;
Siemens Healthineers, 511 Benedict Ave, Tarrytown, NY 10591;
Siemens Mobility Inc, 2400 Nelson Miller Pkwy, Louisville, Ky 40223-2192;
Siena Construction Ltd, 157 E 25th St, New York, NY 10010-2313;
Sienia Construction Inc, 5215 65th Pl Apt 6e, Maspeth, NY 11378-1311;
Sierra Mechanical Contracting, 1070 Highway 34,Matawan,NJ,07747;
Sigmund Cohn Corp, 121 S Columbus Ave, Mt Vernon, NY 10553-1390;
Signature Building Systems, 375 5th Ave # 5, New York, NY 10016-3323;
Signature Construction Inc, 160 7th St, Brooklyn, NY 11215-3107;
Siite Interactive, 132 E 43rd St, New York, NY 10017-4019;
Silberman & Zaretsky Pc, 145 E 57th St # 8, New York, NY 10022-2247;
Silberstein Awad & Miklos Pc, 140 Broadway # 46, New York, NY 10005-1155;
Silbowitz Garafola Silbowitz, 25 W 43rd St # 711, New York, NY 10036-7430;
Sills Cummis And Gross P. C., 101 Park Ave, Fl 28, New York, NY 10168;
Silver Autumn Hotel Corp. Limited, 65 W 54th St, New York, NY 10019;
Silver Lake Specialized Care, 275 Castleton Ave, Staten Island, NY 10301-2709;
Silver Rail, 32 E 31st St # 11, New York, NY 10016-6881;
Silverback Development, 40 W 57th St 29th Fl, New York, NY 10019;
Silverite Construction Corp, 520 Old Country Rd, Plainview, NY 11803-6501;
Silverlining Interiors Inc, 2091 Broadway # 2, New York, NY 10023-2868;
Silverlink Technologies LLC, 1123 Broadway # 301, New York, NY 10010-2093;
Silverman Acampora, 100 Jericho Quadrangle # 300, Jericho, NY 11753-2702;
Silverman Sclar Shin & Byrne, 88 Pine St # 2200, New York, NY 10005-1810;
Silverstein Langer Newburgh, 110 E 59th St # 22, New York, NY 10022-1360;
Silverstein Properties, Inc., 521 5th Ave, New York, NY 10175-0003;
Simcorp, 1 State St, Fl 29, New York, NY 10004;
Simon And Schuster, Inc., 1230 Avenue Of The Americas, Fl Conc1, New York, NY 10020;
Simon Fouladian, 6636 Yellowstone Blvd, Forest Hills, NY 11375-2510;
Simon Meyrowitz & Meyrowitz, 355 Lexington Ave # 401, New York, NY 10017-6600;
Simon Rodkin Engineers, 224 W 29th St 4th Floor, New York, NY 10001-5204;
Simonette & Assoc, 575 Underhill Blvd # 127, Syosset, NY 11791-3431;
Simons Foundation, 160 5th Ave, Fl 7, New York, NY 10010;
Simonson Hess & Leibowitz P C, 15 Maiden Ln # 19, New York, NY 10038-5108;
Simparel Inc, 53 W 36th St # 11, New York, NY 10018-7959;
Simply Engage, 62 Pearl St # 2, New York, NY 10004-2435;
Simpson & Brown Inc, 119 North Ave West, Cranford, NJ 07016-2167;
Simpson Thacher And Bartlett Llp, 425 Lexington Ave, Fl 15, New York, NY 10017;
Sinel & Assoc PLLC, 7 Penn Plz # 8, New York, NY 10001-3998;
Sing Tao Daily News, 188 Lafayette St # 1, New York, NY 10013-3200;




                                          22
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 23 of 37 PageID #: 23




Singh Landscaping Co, 9905 211th St,Queens Village,NY,11429;
Sioni Group, 989 6th Avenue 15th Floor, New York, NY 10018;
Sirona Dental Inc, 3030 47th St, Long Island City, NY 11103-1523;
Sirota, 4 Manhattanville Rd # 101, Purchase, NY 10577-2111;
Sirovich, 331 E 12th St, New York, NY 10003-7298;
Sirrye Construction Corporation, 817 E 223rd St Ste 3,Bronx,NY,10466;
Site Fencing Inc, 116 S 2nd St New Hyde Park, NY 11040;
Site Logic, 22 W 38th St # 5, New York, NY 10018-0111;
Site Safety LLC, 29 W 38th St, Fl 12, New York, NY 10018;
Situ Fabrication LLC, 141 Flushing Ave # 77-508, Brooklyn, NY 11205-1338;
Situation, 469 Fashion Ave # 1300, New York, NY 10018-7617;
Siuh, 1 Edgewater St, Fl 6, Staten Island, NY 10305;
Sive Paget & Riesel, 560 Lexington Ave # 15, New York, NY 10022-1994;
Siwanoy Country Club, 351 Pondfield Rd, Bronxville, NY 10708-4314;
Six K Construction, 1955 2nd Avenue Manhattan, New York, NY 10029;
Sizzal, 45 W 45th St # 806, New York, NY 10036-4602;
Sjeh, 904 Thomas S Boyland St, Brooklyn, NY 11212;
Skadden, Arps, Slate, Meagher And Flom Llp, 4 Times Sq, Fl 24, New York, NY 10036;
Skanska Civil Usa, 75-20 Astoria Blvd, East Elmhurst, NY 11370;
Skanska Ecco J V Usa, 1 Croton Point Ave, Croton On Hudson, NY 10520-3028;
Skanska Koch Inc, 400 Roosevelt Ave Carteret, NJ 07008;
Skanska Usa Civil Northeast Inc, 75-20 Astoria Blvd, Queens, NY 11370;
Skidmore Owings & Merrill, 14 Wall St # 25, New York, NY 10005-2105;
Skil-Care Corp, 29 Wells Ave # 4, Yonkers, NY 10701-8815;
Skills Construction, 71 W 23rd St # 501, New York, NY 10010-3514;
Skintology, 157 E 57th St # 1, New York, NY 10022-2104;
Skwiersky Alpert Bressler Llp, 462 Fashion Ave, Fl 23, New York, NY 10018;
Sky Heights Construction Corp, 2696 Stillwell Ave,Brooklyn,NY,11224;
Sky It Group LLC, 330 7th Ave # 1202, New York, NY 10001-5257;
Sky Rise, Inc., 175-61 Hillside Ave, Suite 307 Queens, NY 11432;
Sky View Construction Co, 2145 Ocean Ave, Brooklyn, NY 11229-1446;
Sky View Health Care Ctr, 280 Albany Post Rd, Croton On Hudson, NY 10520-1520;
Skyhorse Publishing, 307 W 36th St, New York, NY 10018-6403;
Skylift Contractor Inc, 5895 Maurice Ave, Maspeth, NY 11378-2355;
Skyline Electrical Corp, 1299 Richmond Rd,Staten Island,NY,10304;
Skyline Engineering, LLC, 42 West 39th Street 10th Fl, New York, NY 10018;
Skyline Restoration Inc, 49-28 31st Place Long Island City, NY 11101;
Skyline Windows, LLC, 220 E 138th St, Bronx, NY 10451;
Skystone Group, 10 E 33rd St # 4, New York, NY 10016-5079;
Skyview Construction Company, 2145 Ocean Avenue B3, Brooklyn, NY 11229-1458;
Sl Green Realty Corporation, 420 Lexington Ave, 17th Flr, New York, NY 10170-0002;
Slade Industries Inc., 1101 Bristol Road,Mountainside,NJ;
Slalom Consulting, 285 Fulton St, Fl 61, New York, NY 10007;
Slate Hill Constructors Inc, 6573 Herman Rd, Po Box 275 Warners, NY 13164;
Slate Property Group, 38 East 29th Street, 9th Fl, New York, NY 10016;
Slattery Skanska Inc., 1616 Whitestone Expy, Whitestone, NY 11357;
Slce Architects Llp, 1359 Broadway 14th Floor, New York, NY 10018;




                                           23
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 24 of 37 PageID #: 24




Sleep Disorders Institute, 423 W 55th St # 4, New York, NY 10019-4460;
Slomins Inc, Po Box 1886, Hicksville, NY 11802-1886;
Slope Electric Inc, 204 9th St,Brooklyn,NY,11215;
Sloss Eckhouse Law, 555 W 25th St # 4, New York, NY 10001-5542;
Slovit, Inc, 165 Amboy Road, Morganville, NJ 07751;
Sma Estimating And Contracting LLC., 639rigel Way Bear De Bear, De 19701;
Smart Choice Comms LLC, 16 W 45th St # 7, New York, NY 10036-4204;
Smart Design LLC, 601 W 26th St # M203, New York, NY 10001-1144;
Smart Heating & Cooling, 341 West John Street,Hicksville,NY,11801;
Smart Stream Technologies, 61 Broadway # 710, New York, NY 10006-1710;
Smart Trade Technologies, 420 Lexington Ave # 2800, New York, NY 10170-2808;
Smart, 350 7th Ave # 21, New York, NY 10001-1929;
Smarter Grid Solutions Inc, 335 Madison Ave # 4, New York, NY 10017-4675;
Smartprocure Inc, 700 W Hillsboro Blvd, Ceres, Fl 14721;
Smartprocure Inc, 700 W Hillsboro, Ceres, Ca 14721;
Smartpros Ltd, 12 Skyline Dr, Ste 245, Hawthorne, NY 10532;
Smith & Warren, 127 Oakley Ave # 2, White Plains, NY 10601-3937;
Smith Magazine, 175 E 3rd St # 1b, New York, NY 10009-7448;
Snell, 274 Madison Ave, Rm 1704, New York, NY 10016;
Sng, 85 Harbor Rd, Prt Washingtn, NY 11050;
Snitow Kanfer Holtzer, 805 3rd Ave # 1200, New York, NY 10022-6142;
Snk Enterprises Inc, 348 Bald Mountain Rd,Troy,NY,12180;
Snohetta Architecture Design Planning Pc, 80 Pine St Fl 9, New York, NY 10005-1720;
Snr Denton Us Llp, 1221 Ave Of The Americas # C1c, New York, NY 10020-1001;
So Accurate Group Inc, 4540 51st St, Woodside, NY 11377-5446;
Sobel Affiliates Inc, 595 Stewart Ave, Ste 600, Garden City, NY 11530;
Sobro, 555 Bergen Ave, Bronx, NY 10455;
Sofitel New York, 45 W 44th St, New York, NY 10036;
Software Freedom Law Ctr Inc, 435 W 116th St # 1, New York, NY 10027-7237;
Soho Construction Nyc Inc, 101 Avenue Of The Americas # 8, New York, NY 10013-1905;
Soil Mechanics Drilling Corp, 3770 Merrick Rd, Seaford, NY 11783-2869;
Soil Solutions Inc, 110 Cherry Valley Ave, West Hempstead, NY 11552-1335;
Sokol Associates Inc, 230 Park Ave # 3, New York, NY 10169-0018;
Solar Electric Systems Inc, 29 Elm St, Tuckahoe, NY 10707-3903;
Solazyme, 70 E 55th St, Fl 17, New York, NY 10022;
Solid Rock Cons. Co., LLC., 127 Hoover Dr Syracuse, NY 13205;
Solomon Heymann Llp, 40 Wall St # 35, New York, NY 10005-1324;
Solow Management Corp, 9 W 57th St, 45th Floor, New York, NY 10019-2701;
Solveda, 220 Old Country Rd, Mineola, NY 11501;
Som, 14 Wall St 23rd Fl, 24th And 25th Flrs, New York, NY 10005-2101;
Somnia Inc, 10 Commerce Dr # 4, New Rochelle, NY 10801-5254;
Sonette Inc, 350 Karin Ln # A, Hicksville, NY 11801-5360;
Song Mazzeo Llp, 444 Madison Ave # 400, New York, NY 10022-6979;
Soudronic Limited, 465 N State Rd # 2, Briarcliff Manor, NY 10510-1458;
Sound Shore Medical Center, 16 Guion Pl, New Rochelle, NY 10801;
Soundview Dialysis Ctr, 1622 Bruckner Blvd, Bronx, NY 10473-4553;
South Asian Youth Action Inc, 5405 Seabury St, Elmhurst, NY 11373;




                                           24
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 25 of 37 PageID #: 25




South Beach Psychiatric Center, 777 Seaview Ave,, Staten Island, NY 10305;
South Bronx Health Ctr, 871 Prospect Ave, Bronx, NY 10459-3913;
South Brooklyn Legal Svc Inc, 105 Court St # 3, Brooklyn, NY 11201-5645;
South Nassau Communities Hospital, 1 Healthy Way, Oceanside, NY 11572;
South Queens Dialysis Ctr, 17537 Liberty Ave, Jamaica, NY 11433-1325;
South Shore Dialysis Ctr, 250 Pettit Ave # Master, Bellmore, NY 11710-3657;
South Shore Eye Care, 2185 Wantagh Ave, Wantagh, NY 11793-3975;
South Shore Heart Assoc Pc, 242 Merrick Rd # 402, Rockville Centre, NY 11570-5254;
South Shore Internal Medicine, 733 Sunrise Hwy # 3, Lynbrook, NY 11563-2910;
Southern Westchester Dialysis, 44 Vark St, Yonkers, NY 10701-4603;
Sovereign Hydroseal Lp, 80 State St Albany, NY 12207;
Space 4 Architecture, 22 E 21st St Suite 8f, New York, NY 10010-7227;
Space Mercer Inc, 115 Mercer St, New York, NY 10012-3972;
Spanish Delancey Seventh-Day Adventist Church, 126 Forsyth St, New York, NY 10002-5118;
Spar & Bernstein Law Offices, 225 Broadway # 5, New York, NY 10007-3903;
Spar Group, Inc., 333 Westchester Ave, Ste S204, White Plains, NY 10604;
Sparrow Construction Corp, 3743 White Plains Rd # 1, Bronx, NY 10467-5792;
Spartan Demolition Co LLC, 118-20 219th Street Cambria Heights, NY 11411;
Spears & Imes Llp, 51 Madison Ave # 2520, New York, NY 10010-1693;
Special Touch Home Care Svc, 2091 Coney Island Ave, Brooklyn, NY 11223-2307;
Specialty Portable Xray Inc, 99 Jericho Tpke # 204, Jericho, NY 11753-1015;
Specialty Systems Of Ohio Construction Inc, 10990 Hamilton Cleves Hwy,Harrison,Oh,45030;
Spectronics Corporation, 956 Brush Hollow Rd,, Westbury, NY 11590;
Spencer Contracting, 177 Edison Ave,Edison,NJ,08820;
Spencer Stuart, 277 Park Ave, Fl 32, New York, NY 10017;
Sperber Denenberg & Kahan, 48 W 37th St # 16, New York, NY 10018-7307;
Sperduto Spector Co Cpas, 15 Chester Ave, Fl 1, White Plains, NY 10601;
Spiegel Leffler PLLC, 135 W 29th St # 801, New York, NY 10001-5167;
Spielman Koenigsberg & Parker, 1675 Broadway # 20, New York, NY 10019-6650;
Spine & Joint Svc, 151 W 17th St # C, New York, NY 10011-5457;
Spiniello Companies, 354 Eisenhower Parkway Livingston, NJ;
Spivak Lipton Watanabe Spivak, 1700 Broadway # 2100, New York, NY 10019-6581;
Sports Medicine Orthopaedic, 3825 Astoria Blvd, Astoria, NY 11103-3608;
Sports Therapy & Rehab, 576 Broadhollow Rd, Melville, NY 11747-5002;
Spot Creative Inc, 43 W 24th St #12, New York, NY 10010-3524;
Spot Design, 119 W 40th St # 18, New York, NY 10018-2518;
Spotco, 114 W 41st St # 18, New York, NY 10036-7308;
Spotless Services, 55 W 39th St # 703, New York, NY 10018-0557;
Spring O'brien & Co, 360 Lexington Ave # 10, New York, NY 10017-6557;
Spring Street Dermatology, 73 Spring St # 303, New York, NY 10012-5801;
Spring Studios, 6 Saint Johns Ln, New York, NY 10013;
Spring11, 125 Park Ave, Fl 11, New York, NY 10017;
Springfield, 1595 Madison Ave, Apt 16a, New York, NY 10029;
Springroc LLC, 104 Charlton St # 1w, New York, NY 10014-3693;
Sprinklr, Inc., 29 W 35th St, Fl 7, New York, NY 10001;
Sps, 405 E 105th St, Apt 13e, New York, NY 10029;
Squarespace Inc., 225 Varick St, Fl 12, New York, NY 10014;




                                          25
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 26 of 37 PageID #: 26




Squire Advantage Camps, 49 Clinton Ave, Dobbs Ferry, NY 10522-2201;
Squitieri & Fearon, 32 E 57th St # 12, New York, NY 10022-8590;
Srr Holdings LLC, 14607 Jetty Lane,Delray Beach,Fl,33446;
Srr Holdings LLC., 480 6th Ave Apt 257, New York, NY 10011-8410;
Ss Cosmas-Damian Adult Hm/St, 2099 Forest Ave, Staten Island, NY 10303-2239;
Ssb, 3873 Orloff Ave, Apt 7c, Bronx, NY 10463;
Ssj Billing, 42 Maple Rd, Inwood, NY 11096;
St Albans Dialysis Ctr, 17270 Baisley Blvd, Jamaica, NY 11434-2615;
St Barnabas Hospital, 4422 3rd Ave, Bronx, NY 10457;
St Francis Hospital, 100 Port Washington Blvd, Roslyn, NY 11576;
St John's Enterprises, 12736 Northern Blvd, Corona, NY 11368-1520;
St Loren Construction Corp, 239 Mclean Ave, Yonkers, NY 10705-4419;
St Luke's-Roosevelt Hospital Center, 1111 Amsterdam Ave, New York, NY 10025;
St Marks Place Inst-Mental, 57 Saint Marks Pl, New York, NY 10003-7902;
St Mark's Plumbing, 161 Suffolk St, New York, NY 10002-1622;
St Mary Home Healthcare, 2901 216th St, Bayside, NY 11360-2810;
St Marys Hosp For Children, 2901 216th St,, Bayside, NY 11360;
St Mary's Hospital For Children, Inc., 2901 216th St,, Bayside, NY 11360;
St Nicholas Alliance, 2 Kingsland Ave # 2, Brooklyn, NY 11211-1695;
St Patrick's Home, 66 Van Cortlandt Park S, Bronx, NY 10463-3199;
St Pauls/Alba House, 2187 Victory Blvd, Staten Island, NY 10314;
St Vincent Catholic Medical, 9525 Queens Blvd, Rego Park, NY 11374-4510;
St Vincent's Hospital - Westchester, 275 North St, Harrison, NY 10528;
St. Christopher's, Inc., 71 Broadway, Dobbs Ferry, NY 10522;
St. John's Riverside Hospital, 967 N Broadway, Yonkers, NY 10701;
St. Mary's Hospital For Children, 2901 216th St, Bayside, NY 11360;
St. Nicks Alliance Corp, 2 Kingsland Ave, Brooklyn, NY 11211-1695;
St. Vincent's Services, Inc., 66 Boerum Pl, Brooklyn, NY 11201;
Stack Exchange Inc, 110 William St # 28, New York, NY 10038-3928;
Staff Pro Inc, 167 Lawrence Ave, Inwood, NY 11096;
Staffing Solutions Usa, 8 W 38th St # 902, New York, NY 10018-6239;
Stagg Wabnik Law Group Llp, Po Box 7541, Garden City, NY 11530-0711;
Stalco Construction Inc, 1316 Motor Pkwy, Islandia, NY 11749-5225;
Stallion Group, 126 Nostrand Ave, Brooklyn, NY 11205-2823;
Stan Deutsch Assoc, 31-30 Hunter Pt Ave, Long Island City, NY 11101;
Stan G Horowitz Esq, 122 E 42nd St # 720, New York, NY 10168-0699;
Stanco Systems Electrical Contracting, 4061 Victory Blvd, Staten Island, NY 10314-6732;
Stanley Creations Inc, 3100 47th Ave # 4105, Long Island City, NY 11101-3068;
Stanley Gelber & Sons Inc, 1079 Front St, Uniondale, NY 11553-1919;
Stantec Consulting Services, 50 W 23rd St Fl 8, New York, NY 10010-5272;
Stantec, 475 5th Ave, Fl 12, New York, NY 10017;
Stanton Advisors, 400 E 54th St, Apt 7b, New York, NY 10022;
Star Kay White, 85 Brenner Dr, Congers, NY 10920;
Star Staffing Agency, 14614 35th Ave, Flushing, NY 11354-3786;
Star Wire Mesh Fabricators Inc, 518 East 119th Street New York, NY 10035;
Starbrght, 500 E 134th St, Bronx, NY 10454;
Starnet Emergency Services, 45 Kensico Dr, Ste 1, Mount Kisco, NY 10549;




                                             26
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 27 of 37 PageID #: 27




Starpoint Solutions LLC, 22 Cortlandt St, Fl 14, New York, NY 10007;
Starr Associates Llp, 220 E 42nd St # 3302, New York, NY 10017-5813;
Starr Security Svc, 601 W 51st St, New York, NY 10019-5008;
Starr Whitehouse Landscape Architects, 80 Broad Street, Suite 1700, New York, NY 10004;
Start, 22 Chapel St, Brooklyn, NY 11201;
Starwood Hotels & Resorts, 101 5th Ave, New York, NY 10003-1008;
State Univ Of NY Hlth Science Ctr At Syr, 450 Clarkson Ave,, Brooklyn, NY 11203;
Staten Island Care Center, 200 Lafayette Ave, Staten Island, NY 10301;
Staten Island Mental Health, 669 Castleton Ave, Staten Island, NY 10301;
Staten Island Physician, 1050 Clove Rd # J, Staten Island, NY 10301-3627;
Staten Island University Hospital, 475 Seaview Ave,, Staten Island, NY 10305;
Statewide Central Station Inc, 1 Teleport Dr # 202, Staten Island, NY 10311-1000;
Static Electric Corp, 1930 Adge Ave Bronx, NY 10469;
Stattek International Inc, 866 United Nations Plz # 406, New York, NY 10017-1822;
Status Data Inc, 38 W 32nd St # 600, New York, NY 10001-3884;
Stauber New York, 41 Bridge St, Florida, NY 10921;
Stc Systems Inc, 790 7th Ave, New York, NY 10019-6204;
Steadfast Development & Constr, 1501 1st Ave, New York, NY 10075-1359;
Stealth Contracting Inc, 422 Philip Ave, Staten Island, NY 10312;
Steel Associates LLC, 13015 125th St South Ozone Park, NY 11420;
Steel Partners Holdings L.P., 590 Madison Ave, Rm 3202, New York, NY 10022;
Steeldeck NY Inc, 143 Banker St, Brooklyn, NY 11222;
Stein Riso Mantel Mcdonough, 410 Park Ave # 1720, New York, NY 10022-9434;
Steinbach & Seculer, 575 Underhill Blvd # 205, Syosset, NY 11791-3432;
Steinberg Steckler & Picciurro, 462 Fashion Ave # 1600, New York, NY 10018-7428;
Stella Orton Hm Health Care, 3155 Amboy Rd # 1, Staten Island, NY 10306-2799;
Stella Service Inc, 75 Broad St # 1010, New York, NY 10004-3228;
Stellar Printing, Inc., 3838 9th St, Long Is City, NY 11101;
Stellar Services, 70 W 36th St # 7, New York, NY 10018-1258;
Stemmax Realty Inc, 33-77 Farrington St, Flushing, NY 11354;
Stempel Bennett Claman Hchbrg, 675 3rd Ave # 31, New York, NY 10017-5721;
Stephen B Jacobs Group Pc Architects & Planners, 381 Park Avenue South, New York, NY 10016-
8806;
Stephen Einstein & Assoc Pc, 39 Broadway # 1250, New York, NY 10006-3089;
Stephen Jeffries & Assoc, 1560 Broadway # 914, New York, NY 10036-2517;
Stephenson General Construction LLC, 12 Park Cir, Florida, NY 10921-1835;
Steris Ast, 23 Elizabeth Dr, Chester, NY 10918;
Sterling Charter Brokers Inc, 15015 183rd St, Jamaica, NY 11413-4037;
Sterling Equities, 111 Great Neck Road, Great Neck, NY 11021;
Sterling Pierce Co, 395 Atlantic Ave, East Rockaway, NY 11518-1423;
Sterling Project Development, 4 World Trade Center 150 Greenwich Street, New York, NY
10007;
Stern Tannenbaum & Bell Llp, 122 E 42nd St # 33, New York, NY 10168-3400;
Steve Madden, 5216 Barnett Ave, Long Is City, NY 11104;
Steven Dubner Landscaping, Inc., 140 Half Hollow Rd # Dix, Dix Hills, NY 11746-5862;
Steven Harris & Assoc, 110 E 59th St # 3200, New York, NY 10022-1316;
Steven Harris Architects, 50 Warren St # 1n, New York, NY 10007-1022;




                                            27
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 28 of 37 PageID #: 28




Steven Holl Architects, 450 W 31st St # 11, New York, NY 10001-4608;
Steven Madden Ltd, 5216 Barnett Ave,, Long Is City, NY 11104;
Steven V Maksin Legal, 245 Park Ave # 39, New York, NY 10167-4000;
Stevenson Family Health, 731 White Plains Rd, Bronx, NY 10473-2631;
Stewart And Stevenson Power Prd. LLC., 180 Route 17 South,Lodi,NJ,07644;
Stewart Greenblatt Manning-Bz, 6800 Jericho Tpke # 100w, Syosset, NY 11791-4401;
Stokes Creative Group, Inc., 349 5th Ave # 613, New York, NY 10016-5019;
Stone Remodeling Inc, 276 5th Ave # 704, New York, NY 10001-4527;
Stonehill-Taylor Archt-Plnnrs, 31 W 27th St # 5, New York, NY 10001-6950;
Stormatrix Inc, 1230 Avenue Of The Americas, New York, NY 10020-1513;
Storycorps, 80 Hanson Pl # 2, Brooklyn, NY 11217-2998;
Strada Soft Inc, 20 Clifton Ave, Staten Island, NY 10305-4912;
Strategas, 52 Vanderbilt Ave, Fl 8, New York, NY 10017;
Strategic Construction Corp, 368 E 69th St, New York, NY 10021-5706;
Stratis Contracting Corp, 7 Corporate Dr Peekskill, NY 10566;
Street Diligence, 420 Lexington Ave # 865, New York, NY 10170-0899;
Street Serve Inc, 5 Hanover Sq # 25, New York, NY 10004-4008;
Strive International, 205 E 122nd St, Fl 3, New York, NY 10035;
Stroheim-Romann Uphlstry Goods, 3111 Thomson Ave # 3, Long Island City, NY 11101-3006;
Strong 1 Brothers Ltd, 6805 Fort Hamilton Pkwy, Brooklyn, NY 11219-5856;
Strongin Rothman, 5 Hanover Sq # 402, New York, NY 10004-2760;
Structural Contracting Svc Inc, 100 Pearl St, Mt Vernon, NY 10550-1725;
Structural Engineering Technolog, 4012 28th St Ste 200, Long Island City, NY 11101-3719;
Structural Engineers Assn-NY, 536 Laguardia Pl, New York, NY 10012-1401;
Structural Stone LLC, 285 Smith St, North Kingstown, Ri 02852-7730;
Structure King Inc, 95-27 108th Street, Richmond Hill, NY 11419;
Structure Tone/Pavarini Mcgovern, 330 W. 34th Street, New York NY 10001
Structuretone Incorporated, 330 West 34th Street New York, NY 10001;
Sts Logistic Svc, 80 Sheridan Blvd, Inwood, NY 11096-1800;
Stuart Lynn Co, 281 Avenue Of The America #201, New York, NY 10014-4723;
Stuart Salles Law Offices, 225 Broadway # 1900, New York, NY 10007-3744;
Stuart Steel Protection Corporation, Po Box 476, Detroit, Mi 48288-0001;
Stuart-Dean Co. Inc., 450 Fashion Ave, Ste 3800, New York, NY 10001;
Studio V Architecture, 44 E 32nd St, New York, NY 10016-5508;
Studios Architecture, 588 Broadway Ste 702, New York, NY 10012-5242;
Stull Stull & Brody, 6 E 45th St # 5, New York, NY 10017-2495;
Stupid Cancer, 40 Worth St, Rm 808, New York, NY 10013;
Stv Inc, 225 Park Ave S, New York, NY 10003-1604;
Sub Rosa, 353 W 12th St, New York, NY 10014-1721;
Subin Associates Llp, 150 Broadway # 23, New York, NY 10038-4329;
Subvoyant, 207 W 25th St # 600, New York, NY 10001-7151;
Suffolk Construction, One Penn Plaza Suite 4200, New York, NY 10119;
Suite LLC, 980 Madison Ave # 305, New York, NY 10075-1848;
Sulka Creative, 560 Broadway # 307, New York, NY 10012-3938;
Sullivan & Wilson Pc, 79 Madison Ave Fl 8, New York, NY 10016-7810;
Sullivan & Worcester Llp, 1633 Broadway # 32, New York, NY 10019-6500;
Sullivan And Cromwell Llp, 125 Broad St, Fl 35, New York, NY 10004;




                                           28
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 29 of 37 PageID #: 29




Sullivan, 450 W 14th St # 12, New York, NY 10014-1033;
Summa America Group Ltd, 66 Palmer Ave, Bronxville, NY 10708-3435;
Summit Park Hospital, 50 Sanatorium Rd, Pomona, NY 10970;
Summit Rock Advisors, 9 W 57th St, Ste 1200, New York, NY 10019;
Sun Construction Services Inc, 207 Bowery New York, NY 10002;
Sun General Construction Inc., 212-08 99th Ave Queens Village, NY;
Sunrise Building & Remodeling, 510 N State Rd, Briarcliff Manor, NY 10510-1547;
Sunset Bay Community Svc Inc, 150 55th St, Brooklyn, NY 11220-2508;
Sunset Terrace Family Health, 514 49th St, Brooklyn, NY 11220-2010;
Sunshine Healthcare, 17752 Ursina Rd, Jamaica, NY 11434;
Sunshine Home Health Services L.L.C., 10 Schriever Ln, New City, NY 10956;
Suny Downstate Medical Center, 450 Clarkson Ave,, Brooklyn, NY 11203;
Suny Maritime College, 6 Pennyfield Ave, Bronx, NY 10465;
Super Structures, 32 Avenue Of The Americas # 13, New York, NY 10013-2473;
Superb Mechanical Corp., 720 Lenox Ave, Apt 18e, New York, NY 10039;
Superior Maintenance, 1 W Red Oak Ln # 1, White Plains, NY 10604-3619;
Superman Contracting Corp, 35 E 169th St # 1, Bronx, NY 10452-7701;
Superstructures, 853 Broadway # 800, New York, NY 10003-4721;
Supreme Interior Renovation, 1900 Avenue W # 3g, Brooklyn, NY 11229-4738;
Supreme Systems Inc, 248 W 35th St # 1, New York, NY 10001-2575;
Surepure Inc, 405 Lexington Ave # 26, New York, NY 10174-2699;
Surface Design Group, 40 Worth St # 814, New York, NY 10013-3063;
Surgical Associates, 5 E 98th St # 15, New York, NY 10029-6501;
Surgical Design, 3 Macdonald Ave, Armonk, NY 10504-1935;
Surgical Specialty Ctr, 440 Mamaroneck Ave # 410, Harrison, NY 10528-2429;
Sus Inc, 305 7th Ave, Fl 7, New York, NY 10001;
Susan Magrino Agency, 352 Park Ave S # 6, New York, NY 10010-1705;
Sus-Mental Health Programs Inc, 305 7th Ave # 7, New York, NY 10001-6443;
Sussman-Automatic Corporation, 4320 34th St,, Long Is City, NY 11101;
Sutton And Edwards, Inc., 1981 Marcus Ave, Ste E104, New Hyde Park, NY 11042;
Sutton House Associated, 450 E 63rd St # 1, New York, NY 10065-7928;
Sutton Park Center For Nursing And Rehab, 31 Lockwood Ave, New Rochelle, NY 10801;
Suydam Homes, 19304 Horace Harding Expy # L1, Flushing, NY 11365-2839;
Sv-A Owners LLC, 551 Fifth Avenue, 23rd Floor, New York, NY 10176;
Svam International Inc, 233 E Shore Rd # 201, Great Neck, NY 11023-2433;
Svetlansvetlan, 853 Patterson Ave, Staten Island, NY 10306;
Swa Architecture, 11 Park Pl # 817, New York, NY 10007-2835;
Swan Tile & Cabinet, 3215 College Point Blvd, Flushing, NY 11354-2742;
Sweeney & Conroy Inc, 19 E 70th St, New York, NY 10021-4982;
Sweeney Construction Inc, 31 Great Jones St # 2, New York, NY 10012-1178;
Sweeney Reich & Bolz Llp, 1981 Marcus Ave # 200, New Hyde Park, NY 11042-1055;
Sweet Construction Group, 5 Hanover Sq # 501, New York, NY 10004-2758;
Sweet Hospitality Group, 1650 Broadway # 510, New York, NY 10019-6968;
Swift Marketing & Fulfillment, 1a Glenwood Ave, Lynbrook, NY 11563-4027;
Swiss International Air Lines Ltd, 776 Rxr Plz, Uniondale, NY 11556;
Swiss Re, 175 King St, Armonk, NY 10504;
Switzerland Tourism, 608 5th Ave, Ste 603, New York, NY 10020;




                                          29
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 30 of 37 PageID #: 30




Sylvor Schneer Gold & Morelli, 122 E 42nd St # 4400, New York, NY 10168-4499;
Symbol Click Software LLC, 215 W 101st St # 2e, New York, NY 10025-5045;
Sync Sound Inc, 450 W 56th St # 2, New York, NY 10019-3698;
Syncrofilm Services Inc, 333 7th Ave # 1000, New York, NY 10001-5113;
Synergx Systems Inc, 3927 59th St, Woodside, NY 11377-3435;
Synergy Construction, 350 7th Ave # 904, New York, NY 10001-1940;
Synopsis Inc, 400 Executive Blvd # 101, Ossining, NY 10562-2547;
Synpulse Usa Inc, 75 Broad St # 2910, New York, NY 10004-2531;
Sypartners, 395 Hudson St # 8, New York, NY 10014-7451;
Syscom Usa, 1 Exchange Plz # 17, New York, NY 10006-3742;
Syska Hennessy Group, 1515 Broadway, New York, NY 10036-8002;
Syska Hennessy Group, 185 Avenue Of The Americas, New York, NY 10036;
Systems 2000, 424 E 81st St, New York, NY 10028-5802;
Systra Engineering, 520 8th Ave, New York, NY 10018-6507;
Syva, 160 Claremont Ave, Apt 1f, New York, NY 10027;
T A Ahern Contractors Corp, 69-24 49th Ave, Woodside, NY 11377-6002;
T C Dunham Paint Co, 581 Saw Mill River Rd, Yonkers, NY 10701-4924;
T F P1 Inc, 5201 Avenue N, Brooklyn, NY 11234-3907;
T J Ronan Paint Corp, Po Box 1385, Manhasset, NY 11030-6385;
T J Wilson Electric, 430 Fayette Ave Mamaroneck, NY 10543;
T Moriarty & Son Inc, 63 Creamer St, Brooklyn, NY 11231;
T Pyramid Inc, 488 Smith St,Brooklyn,NY,11231;
T R Pipe Inc, 1838 119th St, College Point, NY 11356-2121;
T V Trade Media Inc, 216 E 75th St # 1, New York, NY 10021-2921;
T. And G. Industries, Inc., 120 3rd St, Brooklyn, NY 11231;
T.N.T. Manufacturing, Inc. Glazed Structures Intl., 350 Center St Grayslake, Il 60030;
Tablet Inc, 37 W 17th St # 3e, New York, NY 10011-5523;
Taboola, Inc., 16 Madison Sq N, Fl 7, New York, NY 10010;
Taconic Builders, 125 Spencer Pl # 2, Mamaroneck, NY 10543-5602;
Taconic Heating & Cooling Corp, 9 Dogwood Rd, Cortlandt Manor, NY 10567-1261;
Taconic Investment Partners LLC, 111 8th Ave Ste 1500, New York, NY 10011-5215;
Tact Staffing Corp, 50 Broad St # 1137, New York, NY 10004-2378;
Tag Worldwide Usa Inc, 381 Park Ave S # 5, New York, NY 10016-8806;
Tahini Land Co LLC, 15 E 62nd St, New York, NY 10065-7204;
Tai Victory, 318 W 39th St, New York, NY 10018-1407;
Tai, 150 W 30th St # 14, New York, NY 10001-4138;
Taina Food Corp, 2149 Valentine Ave, Bronx, NY 10457-2201;
Tal And Assoc LLC, 43 Kensico Dr, Mount Kisco, NY 10549;
Talener Group LLC, 140 E 45th St, Ste 2001, New York, NY 10017;
Tameer Inc., 714 Anderson Ave Franklin Square, NY 11010;
Tan Architect, P.C., 19402 Northern Blvd Ste 205, Flushing, NY 11358-3003;
Tanem Construction Inc, 82 Garden St, Garden City, NY 11530-6507;
Tanenbaum, 55 Broad St, Fl 17, New York, NY 10004;
Tanisha Systems Inc, 350 5th Ave # 3012, New York, NY 10118-3013;
Tannenbaum Helpern Syracuse, 900 3rd Ave # 13, New York, NY 10022-4796;
Tanner Bolt, 714 Montauk Ave, Brooklyn, NY 11208;
Tanrow & Juvelier Llp, 800 3rd Ave # 11, New York, NY 10022-7651;




                                              30
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 31 of 37 PageID #: 31




Tanton Group, 780 3rd Ave # 701, New York, NY 10017-2090;
Tap Electrical Contracting Service, 926 Lincoln Ave. Holbrook, NY 11741;
Tarasis Electric Corp, 3608 9th St Long Island City, NY 11106;
Tarrytown Public Works Dept, 4 Division St, Tarrytown, NY 10591-2904;
Tassat Group LLC, 22 W 21st St, New York, NY 10010-6904;
Tavros Capital, 27 W 24th St Ste 702, New York, NY 10010-3265;
Taylor And Francis Group, LLC, 605 3rd Ave, Fl 22, New York, NY 10158;
Taylor Care Ctr Of Westchester, 25 Bradhurst Ave, Hawthorne, NY 10532-2181;
Taylor Enterprise, 305 Broadway # 800, New York, NY 10007-1166;
Taylor Global, 350 5th Ave # 38, New York, NY 10118-3800;
Taylor Hodson Inc, 130 W 25th St, Fl 7, New York, NY 10001;
Taylor Lippe Inc, 215 Park Ave S # 16, New York, NY 10003-1627;
Taylormade Contracting LLC, 1205 Remsen Ave Brooklyn, NY 11236;
Tb Alliance, 40 Wall St, Fl 24, New York, NY 10005;
Tbg Cogen Partners, 939 S Broadway, Hicksville, NY 11801-5032;
Tbo Sitescapes Inc., 4018 Bell Blvd,Bayside,NY,11361;
Tc Electric, 1445 117th St, College Point, NY 11356-1565;
Tccit Solutions, 185 Madison Ave # 1104, New York, NY 10016-4318;
Tci, 193 Minna St, Brooklyn, NY 11218;
Tcr Restoration & Constr Corp, 427 7th Ave # 2, New York, NY 10001-2001;
Tcs, 101 Park Ave, Rm 2603, New York, NY 10168;
Tcv, 280 Park Ave, Fl 26e, New York, NY 10017;
Tdi Construction Inc, 6070 74th Street, Middleville, NY 11379;
Tdx Construction Corp, 330 7th Ave # 5, New York, NY 10001-5443;
Teach For America, 315 W 36th St, Fl 9, New York, NY 10018;
Team America Inc, 33 W 46th St # 1, New York, NY 10036-4135;
Tec Systems Inc, 4725 34th St # 400, Long Island City, NY 11101-2436;
Tech Traffic Cnslts Corp, 30 Hemlock Dr, Congers, NY 10920;
Technical Advancement Inc, 360 7th Ave # 3, New York, NY 10001-5011;
Technical Comfort Corp, 1123 Broadway, New York, NY 10010-2007;
Technico Construction Services, 33 38th Street, Long Island City, NY 11101;
Technofina, Inc,, 225 W 34th St, Fl 9, New York, NY 10001;
Technomen NY Inc., 11218 Liberty Ave,South Richmond Hill,NY,11419;
Tecny Group Inc, 115 W 29th St # 1103, New York, NY 10001-5106;
Teco In New York, 1 E 42nd St # 11, New York, NY 10017-6904;
Tectonic Engineering And Surveying Cnslt, Po Box 37,, Mountainville, NY 10953;
Teitler & Teitler Llp, 230 Park Ave # 2200, New York, NY 10169-2200;
Tek Conn, 237 W 35th St # 805, New York, NY 10001-1905;
Teksystems Inc, 757 3rd Ave, Ste 1202, New York, NY 10017;
Telanserphone, 220 W 19th St # 2a, New York, NY 10011-4035;
Tele Measurements Inc, 145 Main Ave, Clifton, NJ 07014-1707;
Teledyne Lecroy, Inc., 700 Chestnut Ridge Rd,, Chestnut Rdg, NY 10977;
Telehouse America, 7 Teleport Dr, Staten Island, NY 10311;
Telex Corp LLC, Po Box 360118, Brooklyn, NY 11236-0118;
Telsey Advisory Group, 555 5th Ave # 7, New York, NY 10017-9267;
Telx Law Firm Data Entry, 415 Madison Ave, New York, NY 10017-1111;
Temboo Inc, 104 Franklin St # 4, New York, NY 10013-3468;




                                            31
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 32 of 37 PageID #: 32




Tempest Architectural Products, 767 E 132nd St, Bronx, NY 10454-3400;
Temple Shaaray Tefila Of Westchester, 89 Baldwin Rd, Mount Kisco, NY 10549;
Ten Arquitectos, 17 W 54th St # 11c, New York, NY 10019-5455;
Tender Care, 1908 Coney Island Ave, Brooklyn, NY 11230-6513;
Teneues Publishing Co, 350 7th Ave # 301, New York, NY 10001-1957;
Teri Jon, 241 W 37th St # 2, New York, NY 10018-6797;
Terminal One Group, Jfk International Airport Terminal 1 Building 55, Jamaica, NY 11430;
Terrace Healthcare Center, 2678 Kingsbridge Ter,, Bronx, NY 10463;
Terraferma Elec Const, 3512 19th Ave Astoria, NY 11105;
Terranua Us Corp, 535 5th Ave # 4, New York, NY 10017-8020;
Terrapinn, 110 William St # 2501, New York, NY 10038-3929;
Texpak Inc, 130 New Hyde Park Rd, Franklin Square, NY 11010-2909;
Tf Cornerstone, 387 Park Ave S, New York, NY 10016-8810;
Tfo Brien & Co Inc, 100 Denton Ave, New Hyde Park, NY 11040-4005;
Tgm Associates Lp, 650 5th Ave, Fl 28, New York, NY 10019;
Thaumaturgix Inc, 11 E 44th St # 6, New York, NY 10017-0062;
The Afm, 1501 Broadway, Ste 600, New York, NY 10036;
The Allure Group, 691 92nd St, Brooklyn, NY 11228;
The Andrew W. Mellon Foundation, 140 E 62nd St, New York, NY 10065;
The Associated Press, 450 W 33rd St, Fl 15, New York, NY 10001;
The Bachrach Group Ltd, 1430 Broadway, Rm 1301, New York, NY 10018;
The Barbarian Group LLC, 118 W 20th St, Fl 7, New York, NY 10011;
The Beanstalk Group LLC, 28 E 28th St, Fl 15, New York, NY 10016;
The Berkeley Carroll School, 181 Lincoln Pl, Brooklyn, NY 11217;
The Beverage Works, 2 Atlantic Ave, Brooklyn, NY 11201;
The Boston Consulting Group Inc, 10 Hudson Yards, Fl 47, New York, NY 10001;
The Bridge Corp, 190 Shea Rd, Campbell Hall, NY 10916;
The Bronx Defenders, 360 E 161st St, Bronx, NY 10451;
The Brooklyn Hospital Center, 525 E 68th St, New York, NY 10065;
The Brooklyn Tabernacle, 17 Smith St, Brooklyn, NY 11201;
The Burke Rehab Hosp, 785 Mamaroneck Ave, White Plains, NY 10605;
The C And L Group LLC, 380 Lexington Ave, Ste 1700, New York, NY 10168;
The Carey Group LLC, 100 Wall St, New York, NY 10005-3701;
The Catholic Big Sisters And Big Brother, 137 E 2nd St, New York, NY 10009;
The Center For Rapid Reovery, 312 Greenwich St, Hempstead, NY 11550;
The Child Center Of NY, 11835 Queens Blvd, Fl 6, Forest Hills, NY 11375;
The Childrens Village, 1 Echo Hl, Dobbs Ferry, NY 10522;
The Church Of The Redeemer, 30-14 Crescent Street, Astoria, NY 11102;
The City University Of New York, 160 Convent Ave, New York, NY 10031;
The Continuum Company LLC, 30 W 21st St Fl 11, New York, NY 10010-6954;
The Dannon Company Inc, 100 Hillside Ave, Fl 3, White Plains, NY 10603;
The Daten Group, 10 E 40 St Fl 33, New York, NY 10016;
The Doe Fund Inc, 232 E 84th St, New York, NY 10028;
The Donna Karan Company LLC, 550 Fashion Ave, Frnt, New York, NY 10018;
The Dulanski Group, 2975 Westchester Ave Purchase, NY 10577;
The Durst Organization Inc, 1 Bryant Park, Fl 49, New York, NY 10036;
The Emanu-El Sanctuary, 1 E 65th St, New York, NY 10065;




                                            32
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 33 of 37 PageID #: 33




The End Fund, 413 Grand St, Apt F301, New York, NY 10002;
The Falconwood Group, 257 Park Ave S, Fl 7, New York, NY 10010;
The Grenadier Corp, 1590 East 233rd Street, Bronx, NY 10466;
The Hain Celestial Group, 1111 Marcus Ave, Ste 100, New Hyde Park, NY 11042;
The Healthcare Chaplaincy Inc, 307 E 60th St, New York, NY 10022;
The Hearst Corporation, 1225 Franklin Ave, Ste 400, Garden City, NY 11530;
The Henri Stern Watch Agency, Inc., 45 Rockefeller Plz, Ste 401, New York, NY 10112;
The Howard-Sloan-Koller Group Inc, 300 E 42nd St, Fl 15, New York, NY 10017;
The Instit Of Elecal And Electronics Eng, 3 Park Ave, Fl 17, New York, NY 10016;
The Institute For Family Health, 2006 Madison Ave,, New York, NY 10035;
The J Pilla Group Ltd, 2712 Williamsbridge Rd, Bronx, NY 10469-4110;
The Jewish Board, 135 W 50th St, Fl 6, New York, NY 10020;
The Kosher Garden, 1507 Coney Island Ave, Brooklyn, NY 11230;
The Landtek Group Inc, 235 County Line Rd Amityville, NY 11701;
The Laquila Group Inc, 1590 Troy Ave, Brooklyn, NY 11234-1444;
The Legal Aid Society, 199 Water St, Ste 400, New York, NY 10038;
The Leukemia And Lymphoma Society Inc, 3 International Dr, Ste 200, Port Chester, NY 10573;
The Lightstone Group, 460 Park Ave Rm 1300, New York, NY 10022-1861;
The Lions Group Nyc, 425 Northern Blvd Ste 6, Great Neck, NY 11021-4803;
The Matrix Group, Po Box 170194,, Brooklyn, NY 11217;
The Mccarton Center, 625 Madison Ave, Rm 1201, New York, NY 10022;
The Michaels Organization, 2 Cooper Street, Camden, NJ 08102;
The Mines Press, 231 Croton Ave, Cortlandt Mnr, NY 10567;
The Moinian Group, 3 Columbus Cir Fl 32, 23rd Floor, New York, NY 10019-1903;
The Monroe Cable Co. , Inc. New York, NY, ;
The Morganit Group, Inc., 100 Mill Plain Rd Fl 4, Danbury, Ct 06811-5178;
The Morganti Group, Inc., 64-54 Maurice Ave Suite # 1a, Queensbury, NY 11378;
The Mount Sinai Hospital, 1190 5th Ave,, New York, NY 10029;
The National Hemophilia Foundation Inc, 7 Penn Plz, Ste 1204, New York, NY 10011;
The New York Academy Of Medicine, 1216 5th Ave, New York, NY 10029;
The New York And Presbyterian Hospital, 32 W 22nd St, Fl 5, New York, NY 10010;
The New York Foundling Hospital, 3300 Northern Blvd, Fl 5, Long Is City, NY 11101;
The Npd Group, 900 W Shore Rd, Prt Washingtn, NY 11050;
The Outfit M&J LLC, 5 Foster Ave,Valley Stream,NY,11580;
The Port Authority Of NY & NJ, 150 Greenwich St Fl 24, 4 World Trade Center (4 Wtc), New
York, NY 10006-1100;
The Related Companies, 60 Columbus Cir, New York, NY 10023-5800;
The Richman Group Of Florida Inc, 477 S Rosemary Ave Ste 301, West Palm Beach, Fl 33401-
5758;
The Rockefeller University, 1230 York Ave, New York, NY 10065;
The Sarut Group Inc, 772 Humboldt St, Brooklyn, NY 11222;
The Segal Group, 333 W 34th St, Fl 2, New York, NY 10001;
The Shubert Organization Inc, 225 W 44th St, Fl 2, New York, NY 10036;
The Solomon R Guggenheim Foundation, 1071 5th Ave, New York, NY 10128;
The Standard Group, 1010 Northern Blvd, Ste 236, Great Neck, NY 11021;
The Standard Highline, 848 Washington St,, New York, NY 10014;
The Tradesmen Group, Inc, 8624 Industrial Pkwy, Ste B, Plain City, Oh 43064-8068;




                                            33
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 34 of 37 PageID #: 34




The Travelers Companies Inc, 485 Lexington Ave, Fl 7, New York, NY 10017;
The Trust For Governors Island, 10 South St, Battery Maritime Bldg, New York, NY 10004-1900;
The Urban Group Ltd, 7608 Rockaway Blvd Brooklyn, NY 11421;
The Vilcek Foundation, 21 E 70th St, New York, NY 10021;
The Walsh Company, 401 Hackensack Ave Hackensack, NJ 07601;
The Walsh Group, 4 Penn Ctr W, Pittsburgh, Pa 15276-0107;
The Wealthplan, 600 Old Country Rd, Rm 305, Garden City, NY 11530;
The Westchester Medical Practice, 2649 Strang Blvd, Ste 304, Yorktown Hts, NY 10598;
The Whiting-Turner, 300 East Joppa Road, Baltimore, Md,21286;
The Zenith Group, 2416 Chestnut Ave, Ronkonkoma, NY 11779;
Theodore B Vanitallie Ctr, 425 W 59th St # 9d, New York, NY 10019-8022;
Thera Care Of New York Inc, 116 W 32nd St # 13, New York, NY 10001-3212;
Theracare, 1000 South Ave, Ste Ll2, Staten Island, NY 10314;
Thermal Strategies.Com, 4226 13th St, Long Is City, NY 11101;
Thermo King Of Long Island, 19 Seabro Ave,Amityville,NY,11701;
Thermo Tech Mechanical, 528 Leland Ave, Bronx, NY 10473-2910;
Thieme Medical Publishers, 333 7th Ave # 1800, New York, NY 10001-5086;
Thierry Mugler Parfums, 1 Park Ave # 19, New York, NY 10016-5819;
Thierry W Despont Office, 10 Harrison St, New York, NY 10013-2810;
Think! Architecture & Design, 1 Metrotech Center N, 6th Flr, Brooklyn, NY 11201;
Third Street Women's Residence, 282 E 3rd St, New York, NY 10009;
Thomas Balsley Associates, 31 W 27th St, New York, NY 10001-6914;
Thomas Buses Inc, 2859 W 37th St, Brooklyn, NY 11224-1516;
Thomas C Wilson LLC, 2111 44th Ave, Long Island City, NY 11101-5007;
Thomas F Cash & Sons Inc, 164 Meacham Ave, Elmont, NY 11003-2632;
Thomas J Fiskaa Engineering, 589 8th Ave # 13, New York, NY 10018-3085;
Thomas Juul Hansen LLC, 15 Maiden Ln # 19, New York, NY 10038-5108;
Thomas Memorial Wesleyan Methodist Church, 270 West 126th St, New York, NY 10027;
Thomas Phifer & Partners Llp, 180 Varick St # 1110, New York, NY 10014-5462;
Thomas S Brown Associates, 38-30 Woodside Avenue Long Island City, NY 11104;
Thor Equities, 25 W 39th St, New York, NY 10018-3805;
Thorn Electric Inc, 10703 Rockaway Blvd, Ozone Park, NY 11417-2309;
Thornton Tomasetti, Inc., 51 Madison Ave, Fl 19, New York, NY 10010;
Thoughtworks Inc, 99 Madison Ave # 15, New York, NY 10016-7419;
Three Fold Holdings LLC, 333 Douglass St, Brooklyn, NY 11217-3115;
Threetech Electric, 7812 Metropolitan Ave,Middle Village,NY,11379;
Thrillist, 568 Broadway # 506, New York, NY 10012-3264;
Throgs Neck Care Corp, 707 Throggs Neck Expy, Bronx, NY 10465-2319;
Throop LLC, 124-17 Metropolitan Ave, Kew Gardens, NY 11415;
Thunder's Mouth Press, 841 Broadway, New York, NY 10003-4704;
Thuzio, 114 W 26th St # 5, New York, NY 10001-6812;
Tiaa-Cref, 730 3rd Ave, Lbby 1, New York, NY 10017;
Tilcon New York Inc, 625 Mount Hope Rd Wharton, NJ 07885;
Time Equities Inc, 55 5th Ave, 15th Floor, New York, NY 10003-4301;
Time Out America LLC, 1540 Broadway # 42, New York, NY 10036-4039;
Time Square Construction Inc, 120 Fulton St # 2, New York, NY 10038-2775;
Time Warner Cable, 120 E 23rd St, Fl 9, New York, NY 10010;




                                            34
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 35 of 37 PageID #: 35




Times Square Construction, 355 Lexington Ave # 17, New York, NY 10017-6607;
Timjtim White Home Impv, 4177 Merrick Rd # 1, Massapequa, NY 11758-6041;
Timpson Trading Corp, 671 Timpson Pl # 77, Bronx, NY 10455-3803;
Tiqiq Inc, 79 Madison Ave # 2, New York, NY 10016-7805;
Tircon LLC, 3080 Arthur Kill Rd, Staten Island, NY 10309-1104;
Tishman Construction Corp Inc., 100 Park Ave Fl 5, New York, NY 10017-5502;
Titan Builders LLC, 373 Herzl St, Brooklyn, NY 11212;
Titan Controls Inc, 122 W 27th St # 5, New York, NY 10001-6227;
Titan Machine Corp, 4211 9th St, Long Island City, NY 11101-4911;
Titanium Construction, 247 W 30th St # 11, New York, NY 10001-2824;
Titanium Marketing, Po Box 1800, New York, NY 10156-1800;
Tjh Medical Svc, 13420 Jamaica Ave, Jamaica, NY 11418-2619;
Tko Evolution, 1071 Ave Of The Americas # 801, New York, NY 10018-3749;
Tmg Emedia Inc, 274 Madison Ave # 1202, New York, NY 10016-0714;
Tmi Trading Corp, 7 Bushwick Pl, Brooklyn, NY 11206;
Tmp Worldwide, 125 Broad St, Fl 10, New York, NY 10004;
Tnd Construction Inc, 61 Chrystie St, New York, NY 10002-5001;
To Better Days Development LLC, 450 W 14th St # 8, New York, NY 10014-1089;
Tocqueville, 40 W 57th St, Fl 19, New York, NY 10019;
Tod Williams Billie Tsien Architects, 222 Central Park S, New York, NY 10019-1408;
Todd Systems Inc, 50 Ash St, Yonkers, NY 10701-3900;
Togut Segal & Segal, 1 Penn Plz # 3335, New York, NY 10119-3395;
Tolstoy Foundation Nursing Home Com, 100 Lake Rd, Vly Cottage, NY 10989;
Tom Cody Design, 231 10th Ave # 8b, New York, NY 10011-4747;
Tom Hennes Inc, 110 Wall St # 2, New York, NY 10005-3801;
Tom Iannelli Iannelli Construction Co Inc, 9723 3rd Ave, Brooklyn, NY 11209;
Tomao Marino Mcnelis Chandok, 1999 Marcus Ave # 300, New Hyde Park, NY 11042-1020;
Tomar Construction Corp, 1618 Library Ave, Bronx, NY 10465-1014;
Tomco Construction Inc, 22 Howard Blvd Mt Arlington, NJ 07856;
Tomco Mechanical, 376 S Bayview Ave, Freeport, NY 11520-5317;
Tommy Thomas Pro Shop, 50 Peppe Dr, Inwood, NY 11096-1112;
Tonio Burgos & Assoc, 115 Broadway # 1504, New York, NY 10006-1619;
Top Kopy, 12 Skyline Dr, Hawthorne, NY 10532-2133;
Top NY, 45 W 34th St, Rm 1102, New York, NY 10001;
Top Prospect Group, 1133 Westchester Ave, Ste S-227, White Plains, NY 10604;
Topline Drywall Inc, 31 South St # 2n1, Mt Vernon, NY 10550-1750;
Topspin Creative Corp, 118 E 28th St # 201, New York, NY 10016-8443;
Tor Forge, 120 Broadway # 26, New York, NY 10271-0042;
Torgan & Cooper, 17 State St # 3900, New York, NY 10004-1555;
Torino & Bernstein, 200 Old Country Rd # 220, Mineola, NY 11501-4236;
Torre Lentz Gamell Gary, 100 Jericho Quadrangle # 309, Jericho, NY 11753-2702;
Torys, Llp, 1114 Avenue Of The Americas, Fl 23, New York, NY 10036;
Total Home Transformations Inc, 140 W 69th St # 117, New York, NY 10023-5189;
Totem, 55 Washington St Ste 710, Brooklyn, NY 11201-1064;
Tower Legal Staffing, 65 Broadway # 13, New York, NY 10006-2580;
Towers Watson, 335 Madison Ave, Fl 17, New York, NY 10017;
Town Of Mamaroneck, 155 Weaver St, Larchmont, NY 10538;




                                         35
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 36 of 37 PageID #: 36




Townhouse Partners Consulting, 100 Park Ave # 29, New York, NY 10017-5516;
Tractenberg Pr, 116 E 16th St # 2, New York, NY 10003-2167;
Tracy Agarrat, 1121 E 43 St, Brooklyn, NY 11210;
Traditional Line, 143 W 21st St # B, New York, NY 10011-3230;
Traiana Inc, 4 Times Sq # 15, New York, NY 10036-6625;
Transaction Innovation Corp, 60 Cuttermill Rd # 412, Great Neck, NY 11021-3104;
Transactis Inc, 1250 Broadway # 3701, New York, NY 10001-3708;
Transbeam, 1 Penn Plz, Ste 1005, New York, NY 10011;
Transcare Corporation, 5811 Foster Ave, Brooklyn, NY 11234;
Transel Elevator & Elec Inc, 3030 47th Ave # 610, Long Island City, NY 11101-3492;
Transervice, 5 Dakota Dr, Ste 209, New Hyde Park, NY 11042;
Transit Construction Corp, 618 Saw Mill River Rd Yonkers, NY 10710;
Transolutions & Logistics, LLC, 414 Continental Dr, Maryville, Tn 37804-5431;
Transportation Safety Consultants, 58 Church St, Inwood, NY 11096;
Trask Ltd, 350 7th Avenue, Rm201,New York,NY,10001;
Traube Marush Plawes Dogany, 2270 Kimball St # 210, Brooklyn, NY 11234-5158;
Trc, 80 Pine St, Fl 22, New York, NY 10005;
Tredent Contracting Services, 237 46th St Brooklyn, NY 11220;
Tremont Partners Inc, 555 Theodore Fremd Ave # C206, Rye, NY 10580-1437;
Trend Pot Inc, 40 Exchange Pl # 1902, New York, NY 10005-2711;
Trevcon Construction Co, 30 Church St, Po Box 811 Liberty Corner, NJ 07938;
Tri Borough Scaffolding-Hstng, 3506 Farrington St, Flushing, NY 11354-2827;
Tri Coastal Design, 49 W 37th St # 8, New York, NY 10018-8306;
Tri Star Construction Inc, 770 Lexington Ave # 13, New York, NY 10065-8165;
Tri State Biodiesel LLC, 531 Barretto St, Bronx, NY 10474-6724;
Tri State Drilling Tech Inc, 55 Hilton Ave # 204, Garden City, NY 11530-2818;
Tri State Groundwater Solutions LLC., 5 E 12th St, Paterson, NJ 07524-1210;
Tri Technologies Inc, 40 Hartford Ave, Mt Vernon, NY 10553-5119;
Tri Wire Engineering Solution, 800 E 92nd St, Brooklyn, NY 11236-1702;
Triangle Equities, 30-56 Whitestone Expy, Whitestone, NY 11354-1948;
Triangle General Contractors, 39 Coffey St Brooklyn, NY 11231;
Trianon Collection, 16 W 46th St # 10, New York, NY 10036-4503;
Triarch, 42 N Moore St # 1, New York, NY 10013-2441;
Tribeca Electric Corporation, 10705 Jamaica Ave Richmond Hill, NY 11418;
Tribeca Pediatrics, 11 Park Pl # 1200, New York, NY 10007-2823;
Triboro Scaffolding & Hoisting, 13102 40th Rd # 2, Flushing, NY 11354-5107;
Triborough Bridge And Tunnel Authority (Tbta), 2 Broadway, New York, NY 10004-2207;
Triborough Home Care Ltd, 883 Flatbush Ave, Brooklyn, NY 11226;
Tri-County Black Top Seal Coat, 7 Charles St, Valhalla, NY 10595-1209;
Tricounty Home Nursing Services, 1065 Old Country Rd, Ste 210, Westbury, NY 11590;
Trief & Olk, 750 3rd Ave # 29, New York, NY 10017-2710;
Tri-Messine Construction Co, 2703 N Jerusalem Rd, East Meadow, NY 11554-5447;
Trinchese Construction Inc, 98-05 163rd Ave Howard Beach Queens;
Trinity Subsurface Engineering, LLC, 1719 Delaware Ave, Wilmington, De 19806-2362;
Triple Cantilever Design Jv / Aecom, 100 Broadway, 18th Floor, New York, NY 10005-0180;
Triple H Construction, 832 Bethlynn Ct East Meadow, NY 11554;
Triple Lift, Inc., 400 Lafayette St, Fl 5, New York, NY 10003;




                                           36
   Case 1:21-cv-02313 Document 1 Filed 04/27/21 Page 37 of 37 PageID #: 37




Triplicity Entertainment LLC, 116 W 23rd St # 500, New York, NY 10011-2599;
Triport International Aircraft, 15046 182nd St, Springfield Gdns, NY 11413-4048;
Tri-Rail Construction Inc., 142 Ralph Ave Copiague, NY 11726;
Tri-Star Construction, 1914 Richmond Ter, Staten Island, NY 10302-1206;
Triton Builders, 645 Broadway Ste T,Amityville,NY,11701;
Triton Construction, 30 E 33rd St # 11, New York, NY 10016-5302;
Triton Structural Concrete, 15435 Innovation Dr Ste 225,San Diego,Ca,92128;
Triumph Construction, 407 W 14th St, New York, NY 10014-1003;
Triumph Homes LLC, 5151 S 900 E, Salt Lake City, Ut 84117-6657;
Triwire Engine, 1020 Essex St, Brooklyn, NY 11208-5300;
Troutman, 875 3rd Ave, Fl 15, New York, NY 10022;
True Care Home Care, 117 Church Ave, Brooklyn, NY 11218-3917;
Truimph Construction Corp., 1354 Seneca Ave, Bronx, NY 10474-4812;
Truong Montgomery Architect, PLLC, 166 E 92nd St, Apt 3a, New York, NY 10128;
Trustees Of Civil Svc Painters, 45 W 14th St # 400, New York, NY 10011-7419;
Tru-Val Electric Corp, 100 Leuning St Fl 2 South Hackensack, NJ 07606;
Truveris Inc, 2 Park Ave # 1500, New York, NY 10016-5608;
Tsi, 1016 162nd St, Whitestone, NY 11357;
Tsig Consulting, 740 Broadway # 1001, New York, NY 10003-9542;
Tuchman Korngold Weiss Liebman, 6 E 45th St # 7, New York, NY 10017-2494;
Tucker & Latifi Llp, 160 E 84th St # 5e, New York, NY 10028-0056;
Tully Construction Co. Inc., 830 Pennsylvania Blvd, Feasterville Trevose, Pa 19053-7814;
Tully Enviromental, 12550 Northern Blvd, Flushing, NY 11368-1630;
Tunecore, 45 Main St, Ste 705, Brooklyn, NY 11201;
Tunesat LLC, 1650 Broadway # 1009, New York, NY 10019-6965;
Turner And Townsend, 475 Park Ave S, Fl 11, New York, NY 10016;
Turner Construction Company, 1 Computer Dr S, Albany, NY 12205-1651;
Turtle & Hughes Inc, 1900 Lower Rd, Linden, NJ 07036-6519;
Tuscan Dream Inc, 44 E 92nd St, New York, NY 10128-1319;
Tutor Perini Building Corporation, 1000 Main St, New Rochelle, NY 10801-7538;
Twig Engineers, 31 West Main Street Suite 216, Patchogue, NY 11772;
Twin Marquis Inc, 7 Bushwick Pl, Brooklyn, NY 11206-2815;
Twin Towers Enterprises, 6454 Maurice Ave, Flushing, NY 11378-1377;
Two Brothers Chimney & Roofing, 3512 153rd St, Flushing, NY 11354-4924;
Two Brothers Contracting, 7391 Cider St Westmoreland, NY 13490;
Two Four Systems, 10 Bank St # 830, White Plains, NY 10606-1952;
Two Trees Management Co LLC, 45 Main St 12th Fl, Brooklyn, NY 11201-1000;
Two Twelve Assoc Inc, 236 W 27th St # 802, New York, NY 10001-5939;
Two's Co, 500 Saw Mill River Rd, Elmsford, NY 10523-1027;
Twoseven Inc, 221 Mckibben St # 1, Brooklyn, NY 11206-3513;
Tyler Hill Camp, 85 Crescent Beach Rd, Glen Cove, NY 11542-1323;
Type A Projects, 58 Reade Street #4, New York, NY 10007;




                                             37
